
	

113 HR 5322 IH: Consolidate Heavy-handed and Outdated Programs Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5322
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mrs. Blackburn (for herself and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Department of Energy and the Environment, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Consolidate Heavy-handed and Outdated Programs Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Mission and goals
					Sec. 101. Mission.
					Sec. 102. Goals.
					Sec. 103. Relationship with States.
					Title II—Establishment of Department
					Sec. 201. Establishment.
					Sec. 202. Principal officers.
					Sec. 203. Assistant Secretaries.
					Sec. 204. Other officers.
					Sec. 205. Federal Energy Regulatory Commission.
					Sec. 206. Energy and Environmental Information Administration.
					Sec. 207. Comptroller General functions.
					Sec. 208. Office of Science.
					Sec. 209. Establishment of policy for National Nuclear Security Administration.
					Sec. 210. Establishment of security, counterintelligence, and intelligence policies.
					Sec. 211. Office of Intelligence and Counterintelligence.
					Sec. 212. Office of Indian Energy Policy and Programs.
					Title III—Transfer of functions
					Sec. 301. Transfer of functions.
					Sec. 302. Power Administrations.
					Title IV—Federal Energy Regulatory Commission
					Sec. 401. Appointment and administration.
					Sec. 402. Jurisdiction of Commission.
					Sec. 403. Initiation of rulemaking proceedings before Commission.
					Sec. 404. Referral of other rulemaking proceedings to Commission.
					Sec. 405. Right of Secretary to intervene in Commission proceedings.
					Sec. 406. Reorganization.
					Sec. 407. Access to information.
					Title V—Administrative procedures and judicial review
					Sec. 501. Procedures.
					Sec. 502. Judicial review.
					Sec. 503. Remedial orders.
					Sec. 504. Requests for adjustments.
					Sec. 505. Review and effect.
					Title VI—Administrative provisions
					Subtitle A—Personnel provisions
					Sec. 601. Officers and employees.
					Sec. 602. Senior positions.
					Sec. 603. Experts and consultants.
					Sec. 604. Advisory committees.
					Subtitle B—General administrative provisions
					Sec. 611. General authority.
					Sec. 612. Delegation.
					Sec. 613. Reorganization.
					Sec. 614. Rules.
					Sec. 615. Subpoena.
					Sec. 616. Contracts.
					Sec. 617. Acquisition and maintenance of property.
					Sec. 618. Facilities construction.
					Sec. 619. Use of facilities.
					Sec. 620. Field offices.
					Sec. 621. Copyrights.
					Sec. 622. Capital fund.
					Sec. 623. Seal of Department.
					Sec. 624. Regional energy advisory boards.
					Sec. 625. Designation of conservation officers.
					Sec. 626. Annual report.
					Sec. 627. Transfer of funds.
					Sec. 628. Guards for Strategic Petroleum Reserve facilities.
					Sec. 629. Trespass on Strategic Petroleum Reserve facilities.
					Sec. 630. Annual assessment and report on vulnerability of facilities to terrorist attack.
					Title VII—Transitional, savings, and conforming provisions
					Sec. 701. Transfer and allocations of appropriations and personnel.
					Sec. 702. Effect on personnel.
					Sec. 703. Agency terminations.
					Sec. 704. Incidental transfers.
					Sec. 705. Savings provisions.
					Sec. 706. Reference.
					Sec. 707. Presidential authority.
					Sec. 708. Transition.
					Sec. 709. Administrative amendments.
					Sec. 710. Director of Office of Personnel Management report.
					Sec. 711. Investigations and reports on duplicative programs and activities.
					Sec. 712. Environmental impact statements.
					Sec. 713. Conforming amendments.
					Title VIII—Energy planning
					Sec. 801. National Energy Policy Plan.
					Sec. 802. Congressional review.
					Title IX—Effective date and interim appointments
					Sec. 901. Effective date.
					Sec. 902. Interim appointments.
				
			2.DefinitionsIn this Act:
			(1)AssetsThe term assets includes contracts, facilities, property, records, unobligated or unexpended balances of
			 appropriations, and other funds or resources (other than personnel).
			(2)CommissionThe term Commission means the Federal Energy Regulatory Commission.
			(3)DepartmentThe term Department means the Department of Energy and the Environment.
			(4)FunctionThe term function includes any authority, power, right, privilege, immunity, program, project, activity, duty, and
			 responsibility.
			(5)Local governmentThe term local government means—
				(A)a county, municipality, city, town, township, local public authority, school district, special
			 district, intrastate district, council of governments (regardless of
			 whether the council of governments is incorporated as a nonprofit
			 corporation under State law), regional or interstate government entity, or
			 agency or instrumentality of a local government;
				(B)an Indian tribe or authorized tribal organization or, in the State of Alaska, a Native village or
			 Alaska Regional Native Corporation; and
				(C)a rural community, unincorporated town or village, or other public entity.
				(6)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
			(7)PerformThe term perform, with respect to a function, includes—
				(A)the undertaking, fulfillment, or execution of any duty or obligation; and
				(B)the exercise of any power, authority, right, or privilege.
				(8)PersonnelThe term personnel means officers and employees.
			(9)SecretaryThe term Secretary means the Secretary of Energy and the Environment.
			(10)StateThe term State means—
				(A)each of the several States of the United States;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico;
				(D)Guam;
				(E)American Samoa;
				(F)the Commonwealth of the Northern Mariana Islands; and
				(G)any other territory or possession of the United States.
				(11)United StatesThe term United States, when used in a geographical sense, means—
				(A)all of the States; and
				(B)any waters within the jurisdiction of the United States.
				IMission and goals
			101.MissionThe primary mission of the Department is to ensure the security and prosperity of the United States
			 by—
				(1)protecting human health;
				(2)safeguarding the natural environment; and
				(3)addressing the energy, environmental, and nuclear challenges of the United States through
			 transformative science and technology solutions.
				102.GoalsThe goals of the Department are—
				(1)to catalyze the timely, material, and efficient transformation of the energy system of the United
			 States and secure the leadership of the United States in energy
			 technologies;
				(2)to maintain a vibrant effort in science and engineering as a cornerstone of the economic prosperity
			 of the United States, with clear leadership in strategic areas;
				(3)to protect human health and safeguard the natural environment; and
				(4)to enhance nuclear security through defense, nonproliferation, and environmental efforts.
				103.Relationship with States
				(a)In generalIf any proposed action by the Department conflicts with the energy or environment plan of any
			 State, the Department shall give due consideration to the needs of the
			 State, and if practicable, attempt to resolve the conflict through
			 consultations with appropriate State officials.
				(b)State mattersNothing in this Act shall affect the authority of any State over matters exclusively within the
			 jurisdiction of the State.
				IIEstablishment of Department
			201.Establishment
				(a)EstablishmentThere is established at the seat of government an executive department to be known as the
			 Department of Energy and the Environment.
				(b)SecretaryThere shall be at the head of the Department a Secretary of Energy and the Environment, who shall
			 be appointed by the President by and with the advice and consent of the
			 Senate.
				(c)AdministrationThe Department shall be administered, in accordance with this Act, under the supervision and
			 direction of the Secretary.
				202.Principal officers
				(a)Deputy Secretary
					(1)In generalThere shall be in the Department a Deputy Secretary, who shall be appointed by the President, by
			 and with the advice and consent of the Senate.
					(2)DutiesThe Deputy Secretary shall act for and exercise the functions of the Secretary during the absence
			 or disability of the Secretary or in the event the office of Secretary
			 becomes vacant.
					(3)Order of successionThe Secretary shall designate the order in which the Under Secretaries and other officials shall
			 act for and perform the functions of the Secretary during the absence or
			 disability of both the Secretary and Deputy Secretary or in the event of
			 vacancies in both of those offices.
					(b)Under Secretary of Environment
					(1)In generalThere shall be in the Department an Under Secretary of Environment, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
					(2)DutiesThe Under Secretary of Environment shall perform such functions and duties as the Secretary shall
			 prescribe, consistent with this Act.
					(c)Under Secretary of Nuclear Security
					(1)In generalThere shall be in the Department an Under Secretary of Nuclear Security, who shall be appointed by
			 the President, by and with the advice and consent of the Senate.
					(2)QualificationsThe Under Secretary of Nuclear Security shall be appointed from among individuals who—
						(A)have extensive backgrounds in national security, organizational management, and appropriate
			 technical fields; and
						(B)are well qualified to manage the nuclear weapons, nonproliferation, and materials disposition
			 programs of the National Nuclear Security Administration in a manner that
			 advances and protects the national security of the United States.
						(3)Administrator of Nuclear Security
						(A)In generalThe Under Secretary of Nuclear Security shall serve as the Administrator of Nuclear Security
			 under section 3212 of the National Nuclear Security Administration Act (50
			 U.S.C. 2402).
						(B)Functions
							(i)In generalIn carrying out the functions of the Administrator, the Under Secretary shall be subject to the
			 authority, direction, and control of the Secretary.
							(ii)DelegationThe authority, direction, and control of the Secretary may be delegated only to the Deputy
			 Secretary of Energy and the Environment, without redelegation.
							(d)Under Secretary of Science
					(1)In generalThere shall be in the Department an Under Secretary of Science, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
					(2)QualificationsThe Under Secretary of Science shall be appointed from among individuals who—
						(A)have extensive background in scientific or engineering fields; and
						(B)are well qualified to manage the civilian research and development programs of the Department.
						(3)DutiesThe Under Secretary of Science shall—
						(A)serve as the Science and Technology Advisor to the Secretary;
						(B)monitor the research and development programs of the Department in order to advise the Secretary
			 with respect to any undesirable duplication or gaps in the programs;
						(C)advise the Secretary with respect to the well-being and management of the multipurpose laboratories
			 under the jurisdiction of the Department;
						(D)advise the Secretary with respect to education and training activities required for effective
			 short- and long-term basic and applied research activities of the
			 Department;
						(E)advise the Secretary with respect to grants and other forms of financial assistance required for
			 effective short- and long-term basic and applied research activities of
			 the Department;
						(F)advise the Secretary with respect to long-term planning, coordination, and development of a
			 strategic framework for Department research and development activities;
			 and
						(G)carry out such additional duties that the Secretary assigns to the Under Secretary relating to
			 basic and applied research, including supervision or support of research
			 activities carried out by any of the Assistant Secretaries designated by
			 section 203, as the Secretary determines appropriate.
						(e)Under Secretary of Energy
					(1)In generalThere shall be in the Department an Under Secretary of Energy, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
					(2)DutiesThe Under Secretary of Energy shall perform such functions and duties as the Secretary shall
			 prescribe, consistent with this Act.
					(f)General Counsel
					(1)In generalThere shall be in the Department a General Counsel, who shall be appointed by the President, by and
			 with the advice and consent of the Senate.
					(2)DutiesThe General Counsel shall perform such functions and duties as the Secretary shall prescribe,
			 consistent with this Act.
					203.Assistant Secretaries
				(a)In generalThere shall be in the Department 18 Assistant Secretaries, each of whom shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(b)FunctionsThe Assistant Secretaries shall perform such functions of the Secretary as are prescribed by the
			 Secretary, including the following:
					(1)Air and radiation functions.
					(2)Enforcement and compliance assurance functions.
					(3)Legacy management functions.
					(4)Solid waste and emergency response functions.
					(5)Environmental research and development functions.
					(6)Water functions.
					(7)Chemical safety and pollution prevention functions.
					(8)Environmental management functions.
					(9)Energy resource applications, including functions dealing with management of all forms of energy
			 production and utilization, including fuel supply, electric power supply,
			 enriched uranium production, energy technology programs, and the
			 management of energy resource leasing procedures on Federal land.
					(10)Energy research and development functions, including the responsibility for policy and management
			 of research and development for all aspects of—
						(A)solar energy resources;
						(B)geothermal energy resources;
						(C)recycling energy resources;
						(D)the fuel cycle for fossil energy resources; and
						(E)the fuel cycle for nuclear energy resources.
						(11)Environmental responsibilities and functions, including—
						(A)advising the Secretary with respect to the conformance of the activities of the Department to
			 environmental protection laws and principles; and
						(B)conducting a comprehensive program of research and development on the environmental effects of
			 energy technologies and programs.
						(12)International programs and international policy functions, including functions that assist in
			 promoting international energy.
					(13)Intergovernmental policies and relations, including responsibilities for ensuring that—
						(A)national energy policies are reflective of and responsible to the needs of State and local
			 governments; and
						(B)other components of the Department coordinate activities with State and local governments, if
			 appropriate, and develop intergovernmental communications with State and
			 local governments.
						(14)Competition and consumer affairs, including responsibilities for—
						(A)the promotion of competition in the energy industry;
						(B)the protection of the consuming public in the energy policymaking processes; and
						(C)assisting the Secretary in the formulation and analysis of policies, rules, and regulations
			 relating to competition and consumer affairs.
						(15)Nuclear waste management responsibilities, including—
						(A)the establishment of control over existing Federal Government facilities for the treatment and
			 storage of nuclear wastes, including all containers, casks, buildings,
			 vehicles, equipment, and all other materials associated with the
			 facilities;
						(B)the establishment of control over all existing nuclear waste in the possession or control of the
			 Federal Government and all commercial nuclear waste presently stored on
			 site (other than the site of a licensed nuclear power electric generating
			 facility), except that nothing in this paragraph shall alter or effect
			 title to the waste;
						(C)the establishment of temporary and permanent facilities for storage, management, and ultimate
			 disposal of nuclear wastes;
						(D)the establishment of facilities for the treatment of nuclear wastes;
						(E)the establishment of programs for the treatment, management, storage, and disposal of nuclear
			 wastes;
						(F)the establishment of fees or user charges for nuclear waste treatment or storage facilities,
			 including fees to be charged Federal Government agencies; and
						(G)the promulgation of rules and regulations to implement the authority described in this paragraph,
			 except that nothing in this section grants to the Department regulatory
			 functions of the Nuclear Regulatory Commission, or any additional related
			 functions, as of the date of enactment of this Act.
						(16)Energy conservation functions, including—
						(A)the development of comprehensive energy conservation strategies for the United States;
						(B)the planning and implementation of major research and demonstration programs for the development of
			 technologies and processes to reduce total energy consumption;
						(C)the administration of voluntary and mandatory energy conservation programs; and
						(D)the dissemination to the public of all available information on energy conservation programs and
			 measures.
						(17)Power marketing functions, including responsibility for marketing and transmission of Federal
			 power.
					(18)Public and congressional relations functions, including responsibilities for providing a continuing
			 liaison between the Department and Congress and the Department and the
			 public.
					(c)Specific functionsAt the time the name of any individual is submitted for confirmation to the position of Assistant
			 Secretary, the President shall identify with particularity the one or more
			 functions described in subsection (b) (or any portion of the function) for
			 which the individual will be responsible.
				204.Other officers
				(a)Inspector GeneralThere is an Inspector General of the Department, who shall be appointed as provided in section 3(a)
			 of the Inspector General Act of 1978 (5 U.S.C. App.).
				(b)Other officersTo assist the Secretary in the performance of the functions of the Secretary, there are the
			 following officers of the Department, who shall be appointed by the
			 Secretary:
					(1)A Chief Financial Officer.
					(2)A Congressional and Intergovernmental Affairs Officer.
					(3)A Community and Public Affairs Officer.
					(4)A Management and Human Resources Officer.
					(5)A Hearings and Appeals Officer.
					(6)A Chief Information Officer.
					(7)An Intelligence and Counterintelligence Officer.
					(c)Performance of specific functionsSubject to this Act, each officer of the Department shall perform the functions specified by law
			 for the office of the official or prescribed by the Secretary.
				205.Federal Energy Regulatory Commission
				(a)In generalThere shall be within the Department, a Federal Energy Regulatory Commission established in
			 accordance with title IV.
				(b)QualificationsThe Chair and members of the Commission shall be individuals who, by demonstrated ability,
			 background, training, or experience, are specially qualified to assess
			 fairly the needs and concerns of all interests affected by Federal energy
			 policy.
				206.Energy and Environmental Information Administration
				(a)In generalThere shall be within the Department an Energy and Environmental Information Administration.
				(b)Administrator
					(1)In generalThe Energy and Environmental Information Administration shall be headed by an Administrator who
			 shall be appointed by the President, by and with the advice and consent of
			 the Senate.
					(2)QualificationsThe Administrator shall be a person who, by reason of professional background and experience, is
			 specially qualified to manage an energy and environmental information
			 system.
					(3)DutiesThe Administrator shall be responsible for carrying out a central comprehensive, and unified energy
			 data and information program that will collect, evaluate, assemble,
			 analyze, and disseminate data and information that is relevant to—
						(A)energy resource reserves, energy production, demand, and technology, environmental protection, and
			 related economic and statistical information; or
						(B)the adequacy of energy resources to meet demands in the near and longer term future for the
			 economic and social needs of the United States.
						(c)Functions
					(1)In generalThe Secretary shall delegate to the Administrator the functions vested in Federal law relating to
			 gathering, analysis, and dissemination of energy and environmental
			 information.
					(2)EnforcementThe Administrator may act in the name of the Secretary for the purpose of obtaining enforcement of
			 the delegated functions.
					(3)Additional functions
						(A)In generalThere shall be vested in the Administrator, and the Administrator shall perform, the functions
			 assigned to the Director of the Office of Energy Information and Analysis
			 under part B of the Federal Energy Administration Act of 1974 (15 U.S.C.
			 790 et seq.).
						(B)AdministrationSections 53(d) and 59 of the Federal Energy Administration Act of 1974 (15 U.S.C. 790b(d), 790h)
			 shall apply to the Administrator in the performance of any function under
			 this Act.
						(d)ApprovalThe Administrator shall not be required to obtain the approval of any other officer or employee of
			 the Department in connection with—
					(1)the collection or analysis of any information; or
					(2)prior to publication, the substance of any statistical or forecasting technical reports that the
			 Administrator has prepared in accordance with law.
					(e)Audit reviewsThe Energy and Environmental Information Administration shall be subject to an annual professional
			 audit review of performance.
				(f)Furnishing of information to DepartmentOn request, the Administrator shall promptly provide any information or analysis obtained under
			 this section to any other administration, commission, or office within the
			 Department.
				(g)Public availability
					(1)In generalSubject to paragraphs (2) and (3), information collected by the Energy Information Administration
			 shall be cataloged and, on request, promptly made available to the public
			 in a form and manner easily adaptable for public use.
					(2)Exempted mattersThis subsection shall not require disclosure of matters exempted from mandatory disclosure by
			 section 552(b) of title 5, United States Code.
					(3)AdministrationSection 11(d) of the Energy Supply and Environmental Coordination Act of 1974 (15 U.S.C. 796(d)),
			 and section 17 of the Federal Nonnuclear Energy Research and Development
			 Act of 1974 (42 U.S.C. 5916), shall continue to apply to any information
			 obtained by the Administrator under those provisions.
					(h)Major energy-Producing companies
					(1)DefinitionsIn this subsection:
						(A)Energy-producing companyThe term energy-producing company means a person engaged in—
							(i)ownership or control of mineral fuel resources or nonmineral energy resources;
							(ii)exploration for, or development of, mineral fuel resources;
							(iii)extraction of mineral fuel or nonmineral energy resources;
							(iv)refining, milling, or otherwise processing mineral fuels or nonmineral energy resources;
							(v)storage of mineral fuels or nonmineral energy resources;
							(vi)the generation, transmission, or storage of electrical energy;
							(vii)transportation of mineral fuels or nonmineral energy resources by any means whatever; or
							(viii)wholesale or retail distribution of mineral fuels, nonmineral energy resources or electrical
			 energy.
							(B)Energy industryThe term energy industry means all energy-producing companies.
						(C)PersonThe person has the meaning given the term in section 11(e) of the Energy Supply and Environmental
			 Coordination Act of 1974 (15 U.S.C. 796(e)).
						(2)Identification and designation
						(A)In generalIn addition to the acquisition, collection, analysis, and dissemination of energy information
			 pursuant to this section, the Administrator shall identify and designate
			 major energy-producing companies that alone or with their affiliates are
			 involved in one or more lines of commerce in the energy industry in a
			 manner that the energy information collected from the major
			 energy-producing companies shall provide a statistically accurate profile
			 of each line of commerce in the energy industry in the United States.
						(B)AdministrationIn carrying out this subsection, the Administrator shall—
							(i)use, to the maximum extent practicable and consistent with this Act, reliable statistical sampling
			 techniques; and
							(ii)otherwise give priority to the minimization of the reporting of energy information by small
			 businesses.
							(3)Financial report
						(A)In generalThe Administrator shall develop and make effective for use the format for an energy-producing
			 company financial report.
						(B)UseThe report shall be designed to allow comparison on a uniform and standardized basis among
			 energy-producing companies and shall permit for the energy-related
			 activities of the energy-producing companies—
							(i)an evaluation of company revenues, profits, cash flow, and investments in total, for the
			 energy-related lines of commerce in which the company is engaged and for
			 all significant energy-related functions within the energy-producing
			 companies;
							(ii)an analysis of the competitive structure of sectors and functional groupings within the energy
			 industry;
							(iii)the segregation of energy information, including financial information, describing company
			 operations by energy source and geographic area;
							(iv)the determination of costs associated with exploration, development, production, processing,
			 transportation, and marketing and other significant energy-related
			 functions within the energy-producing companies; and
							(v)such other analysis or evaluations as the Administrator finds necessary to carry out this Act.
							(4)Accounting practicesThe Administrator shall—
						(A)consult with the Chairman of the Securities and Exchange Commission with respect to the development
			 of accounting practices required by the Energy Policy and Conservation Act
			 (42 U.S.C. 6201 et seq.) to be followed by persons engaged in whole or in
			 part in the production of crude oil and natural gas; and
						(B)ensure, to the maximum extent practicable, that the energy-producing company financial report
			 described in paragraph (3) is consistent with the accounting practices, if
			 applicable.
						(5)FrequencyThe Administrator—
						(A)shall require each major energy-producing company to file with the Administrator an
			 energy-producing company financial report on at least an annual basis; and
						(B)may request energy information described in the report on a quarterly basis if the Administrator
			 determines that the quarterly report of information will substantially
			 assist in achieving the purposes of this Act.
						(6)SummaryA summary of information gathered pursuant to this section, accompanied by such analysis as the
			 Administrator considers appropriate, shall be included in the annual
			 report of the Department required by section 626.
					(7)Disclosure of confidential informationSection 1905 of title 18, United States Code, shall apply to any information obtained by the
			 Administration pursuant to this subsection.
					(i)Surveys of energy consumption
					(1)In generalThe Administrator shall conduct and publish the results of a survey of energy consumption in the
			 manufacturing industries in the United States at least once every 2 years.
					(2)ConfidentialityThe Administrator shall conduct the surveys in a manner designed to protect the confidentiality of
			 individual responses.
					(3)InformationIn conducting the survey, the Administrator shall collect information, including information on—
						(A)the quantity of fuels consumed;
						(B)energy expenditures;
						(C)fuel-switching capabilities; and
						(D)the use of nonpurchased sources of energy, such as solar, wind, biomass, geothermal, waste
			 by-products, and cogeneration.
						(4)Relationship to other authorityThis subsection does not affect the authority of the Administrator to collect data under section 52
			 of the Federal Energy Administration Act of 1974 (15 U.S.C. 790a).
					(j)Collection and publication of survey results
					(1)Definition of renewable energy resourcesIn this subsection, the term renewable energy resources includes energy derived from solar thermal, geothermal, biomass, wind, and photovoltaic resources.
					(2)SurveysThe Administrator shall annually collect and publish the results of a survey of electricity
			 production from domestic renewable energy resources, including production
			 in kilowatt hours, total installed capacity, capacity factor, and any
			 other measures of production efficiency.
					(3)Energy resourcesThe results of the survey shall distinguish between various renewable energy resources.
					(4)AdministrationIn carrying out this subsection, the Administrator shall—
						(A)use, to the maximum extent practicable, reliable statistical sampling techniques; and
						(B)otherwise take into account the reporting burdens of energy information by small businesses.
						(k)Survey procedurePursuant to section 52(a) of the Federal Energy Administration Act of 1974 (15 U.S.C. 790a(a)), the
			 Administrator shall—
					(1)conduct surveys of residential and commercial energy use at least once every 3 years and make the
			 results of the surveys available to the public;
					(2)when surveying electric utilities, collect information on demand-side management programs conducted
			 by the utilities, including information regarding—
						(A)the types of demand-side management programs being operated;
						(B)the quantity of measures installed;
						(C)expenditures on demand-side management programs; and
						(D)estimates of energy savings resulting from the programs, including whether the savings estimates
			 were verified; and
						(3)in carrying out this subsection, take into account reporting burdens and the protection of
			 proprietary information as required by law.
					(l)Data collectionIn order to improve the ability to evaluate the effectiveness of the energy efficiency policies and
			 programs of the United States, the Administrator shall, in collecting data
			 under subsections (i) and (k), consider—
					(1)expanding the survey instruments to include questions regarding participation in Federal and
			 utility conservation programs;
					(2)expanding fuel-use surveys in order to provide greater detail on energy use by user subgroups; and
					(3)expanding the scope of data collection on energy efficiency and load-management programs, including
			 the effects of building construction practices, such as practices designed
			 to obtain peak load shifting.
					(m)Renewable fuels survey
					(1)In generalTo improve the ability to evaluate the effectiveness of the renewable fuels mandate of the United
			 States, the Administrator shall conduct and publish the results of a
			 survey of renewable fuels demand in the motor vehicle fuels market in the
			 United States monthly.
					(2)ConfidentialityThe Administrator shall conduct the survey in a manner designed to protect the confidentiality of
			 individual responses.
					(3)InformationIn conducting the survey, the Administrator shall collect information both on a national and
			 regional basis, including each of the following:
						(A)The quantity of renewable fuels produced.
						(B)The quantity of renewable fuels blended.
						(C)The quantity of renewable fuels imported.
						(D)The quantity of renewable fuels demanded.
						(E)Market price data.
						(F)Such other analyses or evaluations as the Administrator finds are necessary to achieve the purposes
			 of this section.
						(4)Prior yearsThe Administrator shall collect or estimate information both on a national and regional basis,
			 pursuant to subparagraphs (A) through (F) of paragraph (3), for the 5
			 years prior to implementation of this subsection.
					(5)National Energy Information SystemThis subsection does not affect the authority of the Administrator to collect data under section 52
			 of the Federal Energy Administration Act of 1974 (15 U.S.C. 790a).
					207.Comptroller General functionsThe functions of the Comptroller General of the United States under section 12 of the Federal
			 Energy Administration Act of 1974 (15 U.S.C. 771) shall apply with respect
			 to the monitoring and evaluation of all functions and activities of the
			 Department under this Act or any other Act administered by the Department.
			208.Office of Science
				(a)In generalThere shall be within the Department an Office of Science to be headed by a Director, who shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.
				(b)DirectorIt shall be the duty and responsibility of the Director—
					(1)to advise the Secretary with respect to the physical research programs of the Department;
					(2)to monitor the energy and environmental research and development programs of the Secretary in order
			 to advise the Secretary with respect to any undesirable duplication or
			 gaps in the programs;
					(3)to advise the Secretary with respect to the well-being and management of the multipurpose
			 laboratories under the jurisdiction of the Department, excluding
			 laboratories that constitute part of the nuclear weapons complex;
					(4)to advise the Secretary with respect to education and training activities required for effective
			 short- and long-term basic and applied research activities of the
			 Department;
					(5)to advise the Secretary with respect to grants and other forms of financial assistance required for
			 effective short- and long-term basic and applied research activities of
			 the Department; and
					(6)to carry out such additional duties assigned to the Office by the Secretary.
					209.Establishment of policy for National Nuclear Security Administration
				(a)In generalThe Secretary shall be responsible for establishing policy for the National Nuclear Security
			 Administration.
				(b)Review of programs and activitiesThe Secretary may direct officials of the Department who are not within the National Nuclear
			 Security Administration—
					(1)to review the programs and activities of the Administration; and
					(2)to make recommendations to the Secretary regarding administration of those programs and activities,
			 including consistency with other similar programs and activities of the
			 Department.
					(c)StaffThe Secretary shall provide adequate staff to carry out this section.
				210.Establishment of security, counterintelligence, and intelligence policies
				(a)In generalThe Secretary shall be responsible for developing and promulgating the security,
			 counterintelligence, and intelligence policies of the Department.
				(b)StaffThe Secretary may use the immediate staff of the Secretary to assist in developing and promulgating
			 those policies.
				(c)Intelligence Executive Committee
					(1)In generalThere is within the Department an Intelligence Executive Committee.
					(2)CompositionThe Committee shall consist of—
						(A)the Deputy Secretary of Energy and the Environment, who shall chair the Committee; and
						(B)each Under Secretary of the Department.
						(3)StaffThe Committee shall be staffed by the Director of the Office of Intelligence and
			 Counterintelligence.
					(4)UseThe Secretary shall use the Committee to assist in developing and promulgating the
			 counterintelligence and intelligence policies, requirements, and
			 priorities of the Department.
					(d)Budget requests
					(1)In generalIn the budget justification materials submitted to Congress in support of each budget submitted by
			 the President to Congress under title 31, United States Code, the amounts
			 requested for the Department for intelligence functions and the amounts
			 requested for the Department for counterintelligence functions shall each
			 be specified in appropriately classified individual, dedicated program
			 elements.
					(2)National Nuclear Security AdministrationWithin the amounts requested for counterintelligence functions, the amounts requested for the
			 National Nuclear Security Administration shall be specified separately
			 from the amounts requested for other elements of the Department.
					211.Office of Intelligence and Counterintelligence
				(a)In generalThere is within the Department an Office of Intelligence and Counterintelligence.
				(b)Director
					(1)In generalThe head of the Office shall be the Director of the Office of Intelligence and Counterintelligence,
			 who shall be an employee in—
						(A)the Senior Executive Service;
						(B)the Senior Intelligence Service;
						(C)the Senior National Intelligence Service; or
						(D)any other Service that the Secretary, in coordination with the Director of National Intelligence,
			 considers appropriate.
						(2)Reporting to SecretaryThe Director of the Office shall report directly to the Secretary.
					(3)QualificationsThe Secretary shall select the Director of the Office from among individuals who have substantial
			 expertise in matters relating to foreign intelligence and
			 counterintelligence.
					(4)Details
						(A)In generalThe Director of the Federal Bureau of Investigation may detail, on a reimbursable basis, any
			 employee of the Bureau to the Department for service as Director of the
			 Office.
						(B)BenefitsThe service of an employee of the Bureau as Director of the Office shall not result in any loss of
			 status, right, or privilege by the employee within the Bureau.
						(c)DutiesThe Director of the Office shall—
					(1)establish policy for intelligence and counterintelligence programs and activities at Department
			 facilities in order to reduce the threat of disclosure or loss of
			 classified and other sensitive information at the facilities;
					(2)establish policy for the personnel assurance programs of the Department;
					(3)inform the Secretary, the Director of Central Intelligence, and the Director of the Federal Bureau
			 of Investigation on a regular basis, and on specific request by any such
			 official, regarding the status and effectiveness of the intelligence and
			 counterintelligence programs and activities at Department facilities; and
					(4)perform such duties and exercise such powers as the Secretary may prescribe.
					(d)Reports
					(1)In generalNot later than March 1 each year, the Director of the Office shall submit a report on the status
			 and effectiveness of the intelligence and counterintelligence programs and
			 activities at each Department facility during the preceding year.
					(2)RecipientsEach such report shall be submitted to the following:
						(A)The Secretary.
						(B)The Director of National Intelligence.
						(C)The Director of the Federal Bureau of Investigation.
						(D)The Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
						(E)The Committee on Armed Services and the Select Committee on Intelligence of the Senate.
						(3)ContentsEach such report shall include for the year covered by the report the following:
						(A)A description of the status and effectiveness of the intelligence and counterintelligence programs
			 and activities at Department facilities.
						(B)A description of any violation of law or other requirement relating to intelligence,
			 counterintelligence, or security at such facilities, including—
							(i)the number of violations that were investigated; and
							(ii)the number of violations that remain unresolved.
							(C)A description of the number of foreign visitors to Department facilities, including the locations
			 of the visits of the visitors.
						(D)The adequacy of the procedures and policies of the Department for protecting national security
			 information, making such recommendations to Congress as may be
			 appropriate.
						(E)A determination of whether each National Laboratory is in full compliance with all departmental
			 security requirements and, in the case of any such National Laboratory
			 that is not in full compliance, what measures are being taken to bring the
			 National Laboratory into compliance.
						(4)Certification by National LaboratoriesNot later than 30 days before the date that the report required by paragraph (1) is submitted, the
			 director of each National Laboratory shall certify in writing to the
			 Director of the Office whether the National Laboratory is in full
			 compliance with all departmental security requirements and, if not, what
			 measures are being taken to bring that laboratory into compliance and a
			 schedule for implementing those measures.
					(5)FormEach report under this subsection as submitted to the committees referred to in subparagraphs (D)
			 and (E) of paragraph (2) shall be submitted in unclassified form, but may
			 include a classified annex.
					212.Office of Indian Energy Policy and Programs
				(a)In generalThere is established within the Department an Office of Indian Energy Policy and Programs (referred
			 to in this section as the Office).
				(b)DirectorThe Office shall be headed by a Director, who shall be appointed by the Secretary.
				(c)DutiesThe Director, in accordance with Federal policies promoting Indian self-determination and the
			 purposes of this Act, shall provide, direct, foster, coordinate, and
			 implement energy and environmental planning, education, management,
			 conservation, and delivery programs of the Department that—
					(1)promote Indian tribal energy development, efficiency, and use;
					(2)reduce or stabilize energy costs;
					(3)enhance and strengthen Indian tribal energy and economic infrastructure relating to natural
			 resource development and electrification; and
					(4)bring electrical power and service to Indian land and the homes of tribal members located on Indian
			 land or acquired, constructed, or improved (in whole or in part) with
			 Federal funds.
					IIITransfer of functions
			301.Transfer of functionsExcept as otherwise provided in this Act, there are transferred to, and vested in, the Secretary
			 all of the functions provided by law (as of the date of enactment of this
			 Act) to—
				(1)the Secretary of Energy;
				(2)the Administrator of the Environmental Protection Agency; and
				(3)the officers and components of the Department of Energy and the Environmental Protection Agency.
				302.Power Administrations
				(a)In generalThere are transferred to, and vested in, the Secretary all functions of the Secretary of Energy
			 with respect to—
					(1)the Southeastern Power Administration;
					(2)the Southwestern Power Administration;
					(3)the Bonneville Power Administration, including the authority contained in the Bonneville Project
			 Act of 1937 (16 U.S.C. 832 et seq.) and the Federal Columbia River
			 Transmission System Act (16 U.S.C. 838 et seq.);
					(4)the power marketing functions of the Bureau of Reclamation, including the construction, operation,
			 and maintenance of transmission lines and attendant facilities; and
					(5)the transmission and disposition of the electric power and energy generated at Falcon Dam and
			 Amistad Dam, international storage reservoir projects on the Rio Grande,
			 pursuant to the Act of June 18, 1954 (68 Stat. 255, chapter 310).
					(b)Administration
					(1)In generalThe Southeastern Power Administration, the Southwestern Power Administration, and the Bonneville
			 Power Administration, shall be preserved as separate and distinct
			 organizational entities within the Department.
					(2)AdministratorEach entity shall be headed by an Administrator appointed by the Secretary.
					(3)FunctionsThe functions transferred to the Secretary in paragraphs (1) through (4) of subsection (a) shall be
			 exercised by the Secretary, acting by and through the Administrators.
					(4)OfficeEach Administrator shall maintain the principal office of the Administrator at a place located in
			 the region served by the respective Federal power marketing entity.
					(c)Dams
					(1)In generalThe functions transferred under subsection (a)(5) shall be exercised by the Secretary, acting by
			 and through a separate and distinct Administration within the Department
			 which shall be headed by an Administrator appointed by the Secretary.
					(2)Regional officesThe Administrator shall establish and maintain such regional offices as necessary to facilitate the
			 performance of the functions.
					(3)Reallocation of costsNeither the transfer of functions effected by subsection (a)(5) nor any changes in cost allocation
			 or project evaluation standards shall be considered to authorize the
			 reallocation of joint costs of multipurpose facilities allocated unless
			 and to the extent that the change is approved by Congress.
					IVFederal Energy Regulatory Commission
			401.Appointment and administration
				(a)In generalThere is established within the Department an independent regulatory commission to be known as the
			 Federal Energy Regulatory Commission.
				(b)Composition
					(1)In generalThe Commission shall be composed of 5 members appointed by the President, by and with the advice
			 and consent of the Senate.
					(2)ChairOf the members of the Commission, 1 member shall be designated by the President as Chair.
					(3)TermSubject to section 401(b)(2) of the Department of Energy Organization Act (42 U.S.C. 7171(b)(2))
			 (as that Act existed before the amendment made by section 713), a member
			 of the Commission—
						(A)shall hold office for a term of 5 years; and
						(B)may be removed by the President only for inefficiency, neglect of duty, or malfeasance in office.
						(4)Political partiesNot more than 3 members of the Commission shall be members of the same political party.
					(5)Vacancies
						(A)In generalAny Commissioner appointed to fill a vacancy occurring prior to the expiration of the term for
			 which the predecessor of the Commissioner was appointed shall be appointed
			 only for the remainder of the term.
						(B)Expiration of termA Commissioner may continue to serve after the expiration of the term of the Commissioner until the
			 successor of the Commissioner is appointed and has been confirmed and
			 taken the oath of Office, except that the Commissioner shall not serve
			 beyond the end of the session of the Congress in which the term expires.
						(6)Other business or employmentA member of the Commission shall not engage in any other business, vocation, or employment while
			 serving on the Commission.
					(c)Duties
					(1)In generalThe Chair shall be responsible, on behalf of the Commission, for the executive and administrative
			 operation of the Commission, including functions of the Commission with
			 respect to—
						(A)the appointment and employment of hearing examiners in accordance with title 5, United States Code;
						(B)the selection, appointment, and fixing of the compensation of such personnel as the Chair considers
			 necessary, including an executive director;
						(C)the supervision of personnel employed by or assigned to the Commission, except that each member of
			 the Commission may select and supervise personnel for the personal staff
			 of the member;
						(D)the distribution of business among personnel and among administrative units of the Commission; and
						(E)the procurement of services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code.
						(2)Support and facilitiesThe Secretary shall provide to the Commission such support and facilities as the Commission
			 determines necessary to carry out the functions of the Commission.
					(d)Relationship to DepartmentIn the performance of functions of the Commission, the members, employees, or other personnel of
			 the Commission shall not be responsible to, or subject to the supervision
			 or direction of, any officer, employee, or agent of any other part of the
			 Department.
				(e)Administration
					(1)Acting ChairThe Chair of the Commission may designate any other member of the Commission as Acting Chair to act
			 in the place of the Chair during the absence of the Chair.
					(2)Meetings
						(A)In generalThe Chair (or the Acting Chair in the absence of the Chair) shall preside at all sessions of the
			 Commission.
						(B)QuorumA quorum for the transaction of business of the Commission shall consist of at least 3 members
			 present.
						(C)Single voteEach member of the Commission, including the Chair, shall have 1 vote.
						(D)Majority voteActions of the Commission shall be determined by a majority vote of the members present.
						(3)SealThe Commission shall have an official seal which shall be judicially noticed.
					(f)Procedural and administrative rules
					(1)In generalThe Commission may establish such procedural and administrative rules as are necessary to the
			 exercise of the functions of the Commission.
					(2)ContinuationUntil changed by the Commission, any procedural and administrative rules applicable to particular
			 functions over which the Commission has jurisdiction shall continue in
			 effect with respect to the particular functions.
					(g)Hearings and subpoena
					(1)In generalIn carrying out any of the functions of the Commission, the Commission shall have the powers
			 authorized by the law under which the function is exercised—
						(A)to hold hearings;
						(B)to sign and issue subpoenas;
						(C)to administer oaths;
						(D)to examine witnesses; and
						(E)to receive evidence at any place in the United States the Commission may designate.
						(2)HearingsThe Commission may, by one or more of the members of the Commission or by such agents as the
			 Commission may designate, conduct any hearing or other inquiry appropriate
			 to the functions of the Commission, except that nothing in this subsection
			 supersedes the provisions of section 556 of title 5, United States Code,
			 relating to hearing examiners.
					(h)Principal officeThe principal office of the Commission shall be in or near the District of Columbia, where the
			 general sessions of the Commission shall be held, except that the
			 Commission may sit anywhere in the United States.
				(i)Agency
					(1)In generalFor the purpose of section 552b of title 5, United States Code, the Commission shall be considered
			 an agency.
					(2)Attorney for CommissionExcept as provided in section 518 of title 28, United States Code, attorneys designated by the
			 Chair of the Commission may appear for, and represent the Commission in,
			 any civil action brought in connection with any function carried out by
			 the Commission pursuant to this Act or as otherwise authorized by law.
					(j)Annual authorization and appropriation request
					(1)In generalIn each annual authorization and appropriation request under this Act, the Secretary shall—
						(A)identify the portion of the request intended for the support of the Commission; and
						(B)include—
							(i)a statement by the Commission of the amount requested by the Commission in the budgetary
			 presentation of the Commission to the Secretary and the Office of
			 Management and Budget; and
							(ii)an assessment of the budgetary needs of the Commission.
							(2)Copy to committeesIf the Commission submits to the Secretary, the President, or the Office of Management and Budget,
			 any legislative recommendation or testimony, or comments on legislation,
			 prepared for submission to Congress, the Commission shall concurrently
			 transmit a copy to the appropriate committees of Congress.
					402.Jurisdiction of Commission
				(a)Functions
					(1)In generalThere are transferred to, and vested in, the Commission the following functions of the Federal
			 Power Commission or of any member of the Commission or any officer or
			 component of the Commission:
						(A)The investigation, issuance, transfer, renewal, revocation, and enforcement of licenses and permits
			 for the construction, operation, and maintenance of dams, water conduits,
			 reservoirs, powerhouses, transmission lines, or other works for the
			 development and improvement of navigation and for the development and
			 utilization of power across, along, from, or in navigable waters under
			 part I of the Federal Power Act (16 U.S.C. 791a et seq.).
						(B)The establishment, review, and enforcement of rates and charges for the transmission or sale of
			 electric energy, including determinations on—
							(i)construction work in progress under part II of the Federal Power Act (16 U.S.C. 824 et seq.); and
							(ii)the interconnection under section 202(b) of that Act (16 U.S.C. 824a(b)) of facilities for the
			 generation, transmission, and sale of electric energy (other than
			 emergency interconnection).
							(C)The establishment, review, and enforcement of rates and charges for the transportation and sale of
			 natural gas by a producer or gatherer or by a natural gas pipeline or
			 natural gas company under sections 1, 4, 5, and 6 of the Natural Gas Act
			 (15 U.S.C. 717, 717c, 717d, 717e).
						(D)The issuance of a certificate of public convenience and necessity, including abandonment of
			 facilities or services, and the establishment of physical connections
			 under section 7 of the Natural Gas Act (15 U.S.C. 717f).
						(E)The establishment, review, and enforcement of curtailments, other than the establishment and review
			 of priorities for the curtailments, under the Natural Gas Act (15 U.S.C.
			 717 et seq.).
						(F)The regulation of mergers and securities acquisition under the Federal Power Act (16 U.S.C. 791a et
			 seq.) and the Natural Gas Act (15 U.S.C. 717 et seq.).
						(2)Additional powersThe Commission may exercise any power under the following sections to the extent the Commission
			 determines the power to be necessary to the exercise of any function
			 within the jurisdiction of the Commission:
						(A)Sections 4, 301, 302, 306 through 309, and 312 through 316 of the Federal Power Act (16 U.S.C. 797,
			 825, 825a, 825e–825h, 825k–825o).
						(B)Sections 8, 9, 13 through 17, 20, and 21 of the Natural Gas Act (15 U.S.C. 717g, 717h, 717l–717p,
			 717s, 717t).
						(b)Agency determinations
					(1)In generalExcept as provided in paragraph (2), the Commission shall have jurisdiction to hear and determine
			 any other matter arising under any other function of the Secretary—
						(A)involving any agency determination required by law to be made on the record after an opportunity
			 for an agency hearing; or
						(B)involving any other agency determination that the Secretary determines shall be made on the record
			 after an opportunity for an agency hearing.
						(2)Certain lease bidding arrangementsNothing in this subsection requires that functions under section 105 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6213) shall be within the jurisdiction of the
			 Commission unless the Secretary assigns the function to the Commission.
					(c)Other mattersIn addition to the other provisions of this section, the Commission shall have jurisdiction over
			 any other matter that the Secretary may assign to the Commission after
			 public notice, or that is required to be referred to the Commission
			 pursuant to section 404.
				(d)LimitationNo function described in this section that regulates the exports or imports of natural gas or
			 electricity shall be within the jurisdiction of the Commission unless the
			 Secretary assigns the function to the Commission.
				(e)Final agency actionThe decision of the Commission involving any function within the jurisdiction of the Commission,
			 other than action by the Commission on a matter referred to the Commission
			 pursuant to section 404—
					(1)shall be final agency action (within the meaning of section 704 of title 5, United States Code);
			 and
					(2)shall not be subject to further review by the Secretary or any officer or employee of the
			 Department.
					(f)RegulationsThe Commission may prescribe rules, regulations, and statements of policy of general applicability
			 with respect to any function under the jurisdiction of the Commission
			 pursuant to this section.
				403.Initiation of rulemaking proceedings before Commission
				(a)In generalThe Secretary and the Commission may propose rules, regulations, and statements of policy of
			 general applicability with respect to any function within the jurisdiction
			 of the Commission under section 402.
				(b)Proposals of SecretaryThe Commission shall—
					(1)have exclusive jurisdiction with respect to any proposal made under subsection (a); and
					(2)consider and take final action on any proposal made by the Secretary under subsection (a) in an
			 expeditious manner in accordance with such reasonable time limits as may
			 be established by the Secretary for the completion of action by the
			 Commission on any such proposal.
					(c)Rates and charges
					(1)In generalAny function described in section 402 that relates to the establishment of rates and charges under
			 the Federal Power Act (16 U.S.C. 791a et seq.) or the Natural Gas Act (15
			 U.S.C. 717 et seq.), may be conducted by rulemaking procedures.
					(2)ProceduresExcept as provided in subsection (d), the procedures in such a rulemaking proceeding shall ensure
			 full consideration of the issues and an opportunity for interested persons
			 to present views.
					(d)Submission of written questions by interested persons
					(1)In generalIn the case of any rule or regulation promulgated by the Commission to establish rates and charges
			 for the first sale of natural gas by a producer or gatherer to a natural
			 gas pipeline under the Natural Gas Act (15 U.S.C. 717 et seq.), the
			 Commission may afford an interested person a reasonable opportunity to
			 submit written questions with respect to disputed issues of fact to other
			 interested persons participating in the rulemaking proceedings.
					(2)TimeThe Commission may establish a reasonable time for both the submission of questions and responses.
					404.Referral of other rulemaking proceedings to Commission
				(a)In generalExcept as provided in section 403, if the Secretary proposes to prescribe rules, regulations, and
			 statements of policy of general applicability in the exercise of any
			 function that is transferred to the Secretary under section 301 or 306 of
			 the Department of Energy Organization Act (42 U.S.C. 7151, 7155) (as that
			 Act existed before the amendment made by section 713), the Secretary shall
			 notify the Commission of the proposed action.
				(b)Referral to CommissionIf the Commission determines within such period as the Secretary may prescribe that the proposed
			 action may significantly affect any function within the jurisdiction of
			 the Commission pursuant to subsections (a)(1), (b), and (c) of section 402
			 and section 60502 of title 49, United States Code, the Secretary shall
			 immediately refer the matter to the Commission, which shall provide an
			 opportunity for public comment.
				(c)Recommendations of Commission
					(1)In generalFollowing the opportunity for public comment, the Commission, after consultation with the
			 Secretary, shall—
						(A)concur in adoption of the rule or statement as proposed by the Secretary;
						(B)concur in adoption of the rule or statement only with such changes as the Commission may recommend;
			 or
						(C)recommend that the rule or statement not be adopted.
						(2)PublicationThe Commission shall promptly publish—
						(A)the recommendations of the Commission adopted under this subsection;
						(B)an explanation of the reason for the actions of the Commission; and
						(C)an analysis of the major comments, criticisms, and alternatives offered during the comment period.
						(d)Options of Secretary
					(1)In generalFollowing publication of the recommendations of the Commission, the Secretary shall have the option
			 of—
						(A)issuing a final rule or statement in the form initially proposed by the Secretary if the Commission
			 has concurred in the rule pursuant to subsection (c)(1)(A);
						(B)issuing a final rule or statement in amended form so that the rule conforms in all respects with
			 the changes proposed by the Commission if the Commission has concurred in
			 the rule or statement pursuant to subsection (c)(1)(B); or
						(C)ordering that the rule shall not be issued.
						(2)Final agency actionThe action taken by the Secretary pursuant to this subsection shall constitute a final agency
			 action for purposes of section 704 of title 5, United States Code.
					405.Right of Secretary to intervene in Commission proceedings
				(a)In generalThe Secretary may, as a matter of right, intervene or otherwise participate in any proceeding
			 before the Commission.
				(b)ProcedureThe Secretary shall comply with—
					(1)rules of procedure of general applicability governing the timing of intervention or participation
			 in the proceeding or activity; and
					(2)on intervening or participating in the proceeding or activity, rules of procedure of general
			 applicability governing the conduct of the proceeding or activity.
					(c)FairnessThe intervention or participation of the Secretary in any proceeding or activity shall not affect
			 the obligation of the Commission to ensure procedural fairness to all
			 participants.
				406.ReorganizationFor the purposes of chapter 9 of title 5, United States Code, the Commission shall be considered an
			 independent regulatory agency.
			407.Access to information
				(a)In generalThe Secretary, each officer of the Department, and each Federal agency shall provide to the
			 Commission, on request, such existing information in the possession of the
			 Department or other Federal agency as the Commission determines necessary
			 to carry out the responsibilities of the Commission under this Act.
				(b)Certain informationIn formulating the information to be requested in the reports or investigations under sections 304
			 and 311 of the Federal Power Act (16 U.S.C. 825c, 825j) and sections 10
			 and 11 of the Natural Gas Act (15 U.S.C. 717i, 717j), the Secretary shall—
					(1)include in the reports and investigations such specific information as requested by the Commission;
			 and
					(2)furnish copies of all reports, information, results of investigations and data under those sections
			 to the Commission.
					VAdministrative procedures and judicial review
			501.Procedures
				(a)Administrative procedures
					(1)In generalSubject to the other requirements of this title, subchapter II of chapter 5 of title 5, United
			 States Code, shall apply in accordance with the terms of that subchapter
			 to any rule or regulation, or any order having the applicability and
			 effect of a rule (as that term is defined in section 551 of title 5,
			 United States Code), issued pursuant to authority vested by law in, or
			 transferred or delegated to, the Secretary, or required by this Act or any
			 other Act to be carried out by any other officer, employee, or component
			 of the Department, other than the Commission, including any such rule,
			 regulation, or order of a State or local government agency (or officer of
			 a State or local government agency) issued pursuant to authority delegated
			 by the Secretary in accordance with this title.
					(2)Additional requirementsIf any provision of any Act, the functions of which are transferred, vested, or delegated pursuant
			 to this Act, provides administrative procedure requirements in addition to
			 the requirements provided in this title, those additional requirements
			 shall also apply to actions under that provision.
					(b)Substantial impact on the economy of the United States
					(1)No substantial impactIf the Secretary determines, on the initiative of the Secretary or in response to any showing made
			 pursuant to paragraph (2) (with respect to a proposed rule, regulation, or
			 order described in subsection (a)), that no substantial issue of fact or
			 law exists and that the rule, regulation, or order is unlikely to have a
			 substantial impact on the economy of the United States or large numbers of
			 individuals or businesses in the United States, the proposed rule,
			 regulation, or order may be promulgated in accordance with section 553 of
			 title 5, United States Code.
					(2)Substantial impactIf the Secretary determines that a substantial issue of fact or law exists or that the rule,
			 regulation, or order is likely to have a substantial impact on the economy
			 of the United States or large numbers of individuals or businesses in the
			 United States, an opportunity for oral presentation of views, data, and
			 arguments shall be provided before promulgation.
					(3)Submission of materialAny person who would be adversely affected by the implementation of any proposed rule, regulation,
			 or order and who desires an opportunity for oral presentation of views,
			 data, and arguments, may submit material supporting the existence of a
			 substantial issue or impact described in paragraph (2).
					(4)TranscriptA transcript shall be kept of any oral presentation described in paragraph (2) with respect to a
			 rule, regulation, or order described in subsection (a).
					(c)Waiver
					(1)In generalThe requirements of subsection (b) may be waived in any case in which—
						(A)strict compliance with that subsection is found by the Secretary to be likely to cause serious harm
			 or injury to the public health, safety, or welfare; and
						(B)the finding of the Secretary described in subparagraph (A) is set out in detail in the rule,
			 regulation, or order.
						(2)Subsequent satisfactionIf the requirements of subsection (b) are waived under paragraph (1), the requirements of that
			 subsection shall be satisfied within a reasonable period of time
			 subsequent to the promulgation of the rule, regulation, or order.
					(d)Rules with local effect
					(1)DefinitionsIn this subsection:
						(A)Geographic area within a StateThe term geographic area within a State means a special purpose district or other region that is recognized for governmental purposes
			 within the State but is not a unit of local government.
						(B)Rule with local effectThe term rule with local effect means a rule, regulation, or order described in subsection (a), the effects of which, except for
			 indirect effects of an inconsequential nature, are confined to—
							(i)a single unit of local government or the residents of a single unit of local government;
							(ii)a single geographic area within a State or the residents of a single geographic area within a
			 State; or
							(iii)a single State or the residents of a single State.
							(C)Unit of local governmentThe term unit of local government means a county, municipality, town, township, village, or other unit of general government below
			 the State level.
						(2)Opportunity for hearingWith respect to any rule with local effect, the Secretary shall, if appropriate, afford an
			 opportunity for a hearing or the oral presentation of views, and provide
			 procedures for the holding of the hearing or oral presentation within the
			 boundaries of the applicable unit of local government, geographic area, or
			 State.
					(3)Relationship to other lawNothing in this subsection requires a hearing or an oral presentation of views where none is
			 required by this section or other provision of law.
					(e)Procedures for State and local government agencies
					(1)In generalAs authorized by any law vested, transferred, or delegated pursuant to this Act, the Secretary may,
			 by rule, prescribe procedures for State or local government agencies
			 authorized by the Secretary to carry out such functions as may be
			 permitted under applicable law.
					(2)RequirementsProcedures prescribed under paragraph (1) shall—
						(A)apply to the State or local government agencies in lieu of this section; and
						(B)require that prior to taking any action, the agencies shall—
							(i)take steps reasonably calculated to provide notice to persons who may be affected by the action;
			 and
							(ii)afford an opportunity for presentation of views (including oral presentation of views where
			 practicable) within a reasonable time before taking the action.
							502.Judicial review
				(a)In generalJudicial review of agency action taken under any law the functions of which are vested by law in,
			 or transferred or delegated to the Secretary, the Commission, or any
			 officer, employee, or component of the Department shall, notwithstanding
			 the vesting, transfer, or delegation, be made in the manner specified in
			 or for such law.
				(b)Original jurisdiction
					(1)In generalExcept as provided in paragraph (2) and notwithstanding the amount in controversy, the district
			 courts of the United States shall have exclusive original jurisdiction of
			 all other cases or controversies arising exclusively under this Act, or
			 under rules, regulations, or orders issued exclusively under this Act,
			 other than any actions taken to implement or enforce any rule, regulation,
			 or order by any officer of a State or local government agency under this
			 Act as described in paragraph (4).
					(2)Issue raised in defenseNothing in this section affects the power of any court of competent jurisdiction to consider, hear,
			 and determine in any proceeding before the court any issue raised by way
			 of defense, other than a defense based on the unconstitutionality of this
			 Act or the validity of action taken by any agency under this Act as
			 described in paragraph (3).
					(3)RemovalIf in any proceeding an issue by way of defense is raised based on the unconstitutionality of this
			 Act or the validity of agency action under this Act, the case shall be
			 subject to removal by either party to a district court of the United
			 States in accordance with chapter 89 of title 28, United States Code.
					(4)State or local government agencyCases or controversies arising under any rule, regulation, or order of any officer of a State or
			 local government agency may be heard in—
						(A)any appropriate State court; or
						(B)without regard to the amount in controversy, the district courts of the United States.
						(c)Department litigation
					(1)In generalSubject to section 401(i) and notwithstanding any other law, the litigation of the Department shall
			 be subject to the supervision of the Attorney General pursuant to chapter
			 31 of title 28, United States Code.
					(2)DelegationThe Attorney General may authorize any attorney of the Department to conduct any civil litigation
			 of the Department in any Federal court except the Supreme Court.
					503.Remedial orders
				(a)In generalIf, upon investigation, the Secretary or the authorized representative of the Secretary, believes
			 that a person has violated any regulation, rule, or order described in
			 section 501(a), the Secretary may issue a remedial order to the person.
				(b)RequirementsEach remedial order shall be in writing and shall describe with particularity the nature of the
			 violation, including a reference to the provision of the rule, regulation,
			 or order alleged to have been violated.
				(c)Failure To respondIf, not later than 30 days after the date of receipt of a remedial order issued by the Secretary,
			 the person fails to notify the Secretary that the person intends to
			 contest the remedial order, the remedial order shall become effective and
			 shall be considered a final order of the Secretary and not subject to
			 review by any court or agency.
				(d)Contesting of order
					(1)In generalIf, not later than 30 days after the date of receipt of the remedial order issued by the Secretary,
			 the person notifies the Secretary that the person intends to contest a
			 remedial order issued under subsection (a), the Secretary shall
			 immediately advise the Commission of the notification.
					(2)Stay of effectUpon receiving notice under paragraph (1), the Commission shall stay the effect of the remedial
			 order, unless the Commission finds the public interest requires immediate
			 compliance with the remedial order.
					(3)Opportunity for a hearingThe Commission shall, upon request, afford an opportunity for a hearing, including, at a minimum,
			 the submission of briefs, oral or documentary evidence, and oral
			 arguments.
					(4)Cross examinationTo the extent that the Commission, in the discretion of the Commission, determines that cross
			 examination is required for a full and true disclosure of the facts, the
			 Commission shall afford the right of cross examination.
					(5)Order by Commission
						(A)In generalAfter a hearing, if any, under this subsection, the Commission shall issue an order, based on
			 findings of fact, affirming, modifying, or vacating the remedial order of
			 the Secretary, or directing other appropriate relief.
						(B)Effect of orderSubject to subparagraph (C), an order issued under subparagraph (A) shall, for the purpose of
			 judicial review, constitute a final agency action.
						(C)EnforcementEnforcement and other judicial review of an action described in subparagraph (B) shall be the
			 responsibility of the Secretary.
						(e)Time limitsThe Secretary may set reasonable time limits for the Commission to complete action on a proceeding
			 referred to the Commission pursuant to this section.
				(f)Procedural actionsNothing in this section affects any procedural action taken by the Secretary prior to or incident
			 to initial issuance of a remedial order that is the subject of a hearing
			 provided in this section, but such procedures shall be reviewable in the
			 hearing.
				(g)Notice requirementThis section shall be applicable only with respect to proceedings initiated by a notice of probable
			 violation issued after the effective date of this Act.
				(h)Marketing of petroleum productsWith respect to any person whose sole petroleum industry operation relates to the marketing of
			 petroleum products, the Secretary or any person acting on behalf of the
			 Secretary may not exercise discretion to maintain a civil action (other
			 than an action for injunctive relief) or issue a remedial order against
			 the person for any violation of any rule or regulation if—
					(1)the civil action or order is based on—
						(A)a retroactive application of the rule or regulation; or
						(B)a retroactive interpretation of the rule or regulation; and
						(2)the person relied in good faith on rules, regulations, or ruling in effect on the date of the
			 violation interpreting the rules or regulations.
					504.Requests for adjustments
				(a)In generalThe Secretary or any officer designated by the Secretary shall—
					(1)provide for the making of such adjustments to any rule, regulation, or order described in section
			 501(a) as may be necessary to prevent special hardship, inequity, or
			 unfair distribution of burdens;
					(2)by rule, establish procedures that are available to any person for the purpose of seeking an
			 interpretation, modification, or rescission of, exception to, or exemption
			 from, such rule, regulation, or order; and
					(3)ensure that each decision on any application or petition requesting an adjustment shall specify—
						(A)the standards of hardship, inequity, or unfair distribution of burden by which any disposition was
			 made; and
						(B)the specific application of the standards to the facts contained in the application or petition.
						(b)Review of denial
					(1)In generalIf any person is aggrieved or adversely affected by a denial of a request for adjustment under
			 subsection (a), the person may—
						(A)request a review of the denial by the Commission; and
						(B)obtain judicial review in accordance with this title when the denial becomes final.
						(2)ProceduresThe Commission shall, by rule, establish appropriate procedures, including a hearing when
			 requested, for review of a denial.
					(3)Commission ActionAction by the Commission under this section shall be considered final agency action within the
			 meaning of section 704 of title 5, United States Code, and shall not be
			 subject to further review by the Secretary or any officer or employee of
			 the Department.
					(4)LitigationLitigation involving judicial review of action by the Commission under this section shall be the
			 responsibility of the Secretary.
					505.Review and effect
				(a)In generalNot later than 1 year after the effective date of this Act, the Secretary shall submit a report to
			 Congress describing the actions taken to implement section 501.
				(b)ContentsThe report under subsection (a) shall include—
					(1)a description of the adequacy of section 501 from the standpoint of the Department and the public,
			 including a summary of any comments obtained by the Secretary from the
			 public about the section and implementing regulations; and
					(2)such recommendations as the Secretary considers appropriate concerning the procedures required by
			 section 501.
					(c)Assessments
					(1)In generalNot later than January 31 of each year, the Secretary shall submit to Congress a report on the
			 assessment conducted under subsection (a) during the preceding year.
					(2)ContentsEach report shall include the results of the assessment covered by the report, together with such
			 findings and recommendations as the Secretary considers appropriate.
					VIAdministrative provisions
			APersonnel provisions
				601.Officers and employees
					(a)Authority of Secretary To appoint and fix compensationExcept as otherwise provided in this section, the Secretary may appoint and fix the compensation of
			 such officers and employees, including attorneys, as the Secretary
			 determines necessary to carry out the functions of the Department in
			 accordance with chapters 33 and 53 of title 5, United States Code.
					(b)Appointment of scientific, engineering, and other personnel
						(1)In generalSubject to paragraph (2), the Secretary may—
							(A)appoint not more than 311 scientific, engineering, professional, and administrative personnel of
			 the Department without regard to the provisions of chapter 33 of title 5,
			 United States Code, governing appointments in the competitive service; and
							(B)fix the compensation of those personnel at an amount not to exceed the maximum rate payable for
			 GS–18 of the General Schedule under section 5332 of title 5, United States
			 Code.
							(2)Termination of authorityThe authority of the Secretary under paragraph (1) shall terminate on the later of—
							(A)the date on which an individual who is appointed under paragraph (1) leaves that position; or
							(B)the date that is 4 years after the date of enactment of this Act.
							(c)Other positions above GS–15
						(1)In generalSubject to the provisions of chapter 51 of title 5, United States Code, but notwithstanding section
			 3324 of title 5, United States Code, the Secretary may classify not more
			 than 178 positions of the Department as GS–16, GS–17, or GS–18 without the
			 approval by the Civil Service Commission.
						(2)Approval by Civil Service CommissionAppointments under this subsection may be made without regard to section 3324 of title 5, United
			 States Code, if the individual placed in the position—
							(A)is transferred to the Department in connection with a transfer of functions under this Act; and
							(B)immediately prior to the effective date of this Act, held a position and duties comparable to those
			 required by the new position.
							(3)Termination of authorityThe authority of the Secretary under this subsection with respect to any position shall terminate
			 on the date on which the first individual who is appointed under paragraph
			 (1) leaves that position.
						(d)Appointment of additional scientific, engineering, and other personnelIn addition to the number of positions that may be classified above GS–15 under section 5108 of
			 title 5, United States Code, the Secretary may—
						(1)appoint not more than 200 scientific, engineering, professional, and administrative personnel
			 without regard to the provisions of chapter 33 of title 5, United States
			 Code; and
						(2)fix the compensation of those personnel in an amount not to exceed the maximum rate payable for
			 GS–18 of the General Schedule under section 5332 of title 5, United States
			 Code.
						(e)Maximum number of positionsOf the positions described in subsections (b) and (c) and classified above GS–15 under section
			 5108(a) of title 5, United States Code—
						(1)63 percent shall be GS–16 positions;
						(2)25 percent shall be GS–17 positions; and
						(3)12 percent shall be GS–18 positions.
						(f)Intelligence positionsAll individuals appointed to positions in the Department that the Secretary determines to be
			 devoted to intelligence and intelligence-related activities of the Federal
			 Government are excepted from the competitive service provisions of chapter
			 33 of title 5, United States Code while employed in those positions.
					602.Senior positionsIn addition to the positions created by title II, there shall be within the Department 14
			 additional officers in positions authorized by section 5316 of title 5,
			 United States Code, which shall be filled by individuals appointed by the
			 Secretary who shall perform such functions as the Secretary shall
			 prescribe from time to time.
				603.Experts and consultantsThe Secretary may obtain services authorized by section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate prescribed for grade GS–18 of the
			 General Schedule under section 5332 of title 5, United States Code, for
			 persons employed intermittently in Government service.
				604.Advisory committees
					(a)In generalThe Secretary may establish in accordance with the Federal Advisory Committee Act (5 U.S.C. App.)
			 such advisory committees as the Secretary determines necessary to assist
			 in the performance of the duties of the Secretary.
					(b)Travel expensesMembers of an advisory committee established under subsection (a), other than full-time employees
			 of the Federal Government, may be allowed travel expenses, including per
			 diem in lieu of subsistence, as authorized by section 5703 of title 5,
			 United States Code, while attending meetings of the advisory committee or
			 otherwise serving at the request of the Secretary away from the homes or
			 places of business of the members.
					BGeneral administrative provisions
				611.General authorityTo the extent appropriate to perform any function transferred by this Act, the Secretary or any
			 officer or employee of the Department may exercise, in carrying out the
			 function so transferred, any authority available by law (including
			 appropriations Acts) to the official or agency from which the function was
			 transferred.
				612.DelegationExcept as otherwise expressly prohibited by law, and except as otherwise provided in this Act, the
			 Secretary may, as the Secretary determines to be appropriate—
					(1)delegate any functions to officers or employees of the Department; and
					(2)authorize successive redelegations of functions within the Department.
					613.Reorganization
					(a)In generalSubject to subsection (b), the Secretary may establish, alter, consolidate, or discontinue such
			 organizational units or components within the Department as the Secretary
			 determines to be appropriate.
					(b)Limitations
						(1)In generalThe authority of the Secretary under subsection (a) shall not extend to—
							(A)the abolition of any organizational unit or component established by this Act; or
							(B)the transfer of any function vested by this Act in any organizational unit or component.
							(2)National Nuclear Security AdministrationThe authority of the Secretary under subsection (a) shall not apply to the National Nuclear
			 Security Administration.
						614.RulesThe Secretary may promulgate such procedural and administrative regulations as the Secretary
			 determines to be appropriate to administer and manage the functions of the
			 Secretary under this Act.
				615.Subpoena
					(a)In generalFor the purpose of carrying out this Act, the Secretary (or a designee) shall have the same powers
			 and authorities as the Federal Trade Commission under section 9 of the
			 Federal Trade Commission Act (15 U.S.C. 49) with respect to all functions
			 vested in, or transferred or delegated to, the Secretary by this Act.
					(b)Natural gasFor purposes of carrying out the responsibilities of the Federal Trade Commission under the Natural
			 Gas Policy Act of 1978 (15 U.S.C. 3301 et seq.), the Commission shall have
			 the same powers and authority as the Secretary has under this section.
					616.Contracts
					(a)In generalThe Secretary may enter into and perform such contracts, leases, cooperative agreements, or other
			 similar transactions with public agencies, private organizations, and
			 individuals, and make such payments (in lump sum or installments, and by
			 way of advance or reimbursement), as the Secretary determines to be
			 appropriate to carry out the functions under this Act.
					(b)Limitation on authorityNotwithstanding any other provision of this title, no authority to enter into contracts or to make
			 payments under this title shall be effective except to such extent or in
			 such amounts as are provided in advance in appropriations Acts.
					(c)Leasing of excess Department propertyThe Secretary may lease, in accordance with such terms and conditions the Secretary considers to be
			 appropriate to promote national security or the public interest, any
			 acquired real property and related personal property that—
						(1)is located at a facility of the Department to be closed or reconfigured;
						(2)at the time the lease is entered into, is not needed by the Department; and
						(3)is under the control of the Department.
						(d)Terms of lease
						(1)In generalA lease entered into under subsection (c) shall be for a term of not more than 10 years, except
			 that the Secretary may enter into a lease that includes an option to renew
			 for a term of more than 10 years if the Secretary determines that entering
			 into such a lease will promote the national security or be in the public
			 interest.
						(2)Consideration
							(A)In generalA lease entered into under subsection (c) may provide for the payment (in cash or in-kind) by the
			 lessee of consideration in an amount that is less than the fair market
			 rental value of the leasehold interest.
							(B)ServicesServices relating to the protection and maintenance of the leased property may constitute all or
			 part of the consideration under this paragraph.
							(e)Environmental concerns
						(1)In generalSubject to paragraph (2), before entering into a lease under subsection (c), the Secretary shall
			 consult with, and obtain the concurrence of, the appropriate State
			 official (with respect to property located on a site that is not listed on
			 the National Priorities List) to determine whether the environmental
			 conditions of the property are such that leasing the property, and the
			 terms and conditions of the lease agreement, are consistent with safety
			 and the protection of public health and the environment.
						(2)Failure to obtain concurrenceThe Secretary may enter into a lease under subsection (c) without obtaining the concurrence of the
			 appropriate State official under paragraph (1) if, by the date that 60
			 days after the date on which the Secretary requests the concurrence, the
			 appropriate State official fails to submit to the Secretary a notice of
			 concurrence with, or rejection of, the determination.
						(f)Rentals
						(1)Retention
							(A)In generalTo the extent provided in advance in appropriations Acts, the Secretary may retain and use money
			 received by the Secretary directly from a lease entered into under
			 subsection (c) in any amount the Secretary considers to be necessary to
			 cover the administrative expenses of the lease, the maintenance and repair
			 of the leased property, or environmental restoration activities at the
			 facility at which the leased property is located.
							(B)TreatmentAmounts retained under this subsection shall be retained in a separate account established in the
			 Treasury for that purpose.
							(2)ReportThe Secretary shall submit to Congress annual reports on the amounts retained and used under this
			 subsection.
						(g)Additional authorities
						(1)In generalIn addition to authority granted to the Secretary under any other provision of law, the Secretary
			 may exercise the same authority to enter into transactions (other than
			 contracts, cooperative agreements, and grants), subject to the same terms
			 and conditions, as the Secretary of Defense under section 2371 of title
			 10, United States Code (other than subsections (b) and (f) of that
			 section).
						(2)Application of termsIn applying section 2371 of title 10, United States Code, to the Secretary under paragraph (1)—
							(A)the term basic shall be replaced by the term research;
							(B)the term applied shall be replaced by the term development; and
							(C)the terms advanced research projects and advanced research shall be replaced by the term demonstration projects.
							(3)Relationship to other provisionsThe authority of the Secretary under paragraph (1) shall not be subject to—
							(A)section 9 of the Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5908);
			 or
							(B)section 152 of the Atomic Energy Act of 1954 (42 U.S.C. 2182).
							(4)Competitive, merit-based selection procedures
							(A)In generalThe Secretary shall use such competitive, merit-based selection procedures in entering into
			 transactions under paragraph (1) as the Secretary determines in writing to
			 be practicable.
							(B)LimitationA transaction under paragraph (1) shall relate to a research, development, or demonstration project
			 only if the Secretary determines in writing that the use of a standard
			 contract, grant, or cooperative agreement for the project is not feasible
			 or appropriate.
							(5)DisclosureThe Secretary may protect from disclosure, for up to 5 years after the date on which the
			 information is developed, any information developed pursuant to a
			 transaction under paragraph (1) that would be protected from disclosure
			 under section 552(b)(4) of title 5, United States Code, if obtained from
			 an individual or entity other than a Federal agency.
						(6)Guidelines
							(A)In generalThe Secretary shall issue guidelines for transactions under paragraph (1).
							(B)PublicationThe guidelines under subparagraph (A) shall be published in the Federal Register for public comment
			 in accordance with rulemaking procedures of the Department.
							(C)AuthorityThe Secretary shall not have authority to carry out transactions under paragraph (1) until the
			 guidelines for transactions required under subparagraph (A) are final.
							(7)Annual reportThe Secretary shall submit to Congress the annual report required under section 2371(h) of title
			 10, United States Code.
						(8)DelegationThe authority of the Secretary under this subsection may be delegated only to an officer of the
			 Department who is appointed by the President by and with the advice and
			 consent of the Senate.
						(9)TerminationNotwithstanding any other provision of law, the authority to enter into transactions under
			 paragraph (1) shall terminate on September 30, 2018.
						617.Acquisition and maintenance of propertyThe Secretary may—
					(1)acquire (by purchase, lease, condemnation, or otherwise), construct, improve, repair, operate, and
			 maintain laboratories, research and testing sites and facilities, quarters
			 and related accommodations for employees and dependents of employees of
			 the Department, personal property (including patents), or any interest in
			 property, as the Secretary determines to be necessary; and
					(2)provide, by contract or otherwise, for eating facilities and other necessary facilities for the
			 health and welfare of employees of the Department at installations
			 (including through the purchase and maintenance of appropriate equipment).
					618.Facilities construction
					(a)In generalAs necessary and when not otherwise available, the Secretary may provide for, construct, or
			 maintain the following for employees and dependents stationed at remote
			 locations:
						(1)Emergency medical services and supplies.
						(2)Food and other subsistence supplies.
						(3)Messing facilities.
						(4)Audiovisual equipment, accessories, and supplies for recreation and training.
						(5)Reimbursement for food, clothing, medicine, and other supplies furnished by those employees in
			 emergencies for the temporary relief of distressed individuals.
						(6)Living and working quarters and facilities.
						(7)Transportation of school-aged dependents of employees to the nearest appropriate educational
			 facilities.
						(b)PricingThe furnishing of medical treatment under subsection (a)(1) and the furnishing of services and
			 supplies under paragraphs (2) and (3) of subsection (a) shall be at prices
			 reflecting reasonable value, as determined by the Secretary.
					(c)Treatment
						(1)In generalProceeds from reimbursements under this section—
							(A)shall be deposited in the Treasury; and
							(B)may be withdrawn by the Secretary—
								(i)to pay directly the cost of work or services;
								(ii)to repay or make advances to appropriations of funds that will initially bear all or a part of that
			 cost; or
								(iii)to refund excess sums when necessary.
								(2)Crediting to fundsA payment by the Secretary under paragraph (1)(B) may be credited to a working capital fund
			 otherwise established by law, including the fund established pursuant to
			 section 622, and used under the law governing the fund, if the fund is
			 available for use by the Department for performing the work or services
			 for which payment is received.
						619.Use of facilities
					(a)In generalOn the consent of the Federal Government or the government of any foreign country, State, the
			 District of Columbia, the Commonwealth of Puerto Rico, or any territory or
			 possession of the United States, with or without reimbursement, the
			 Secretary and the Federal Energy Regulatory Commission may use the
			 research, equipment, and facilities of such a government (or political
			 subdivision) in carrying out the functions under this Act.
					(b)Use of property
						(1)In generalExcept as provided in paragraph (2), in carrying out this Act, the Secretary may permit the use by
			 public and private individuals and entities of any real property,
			 facility, structure, or improvement under the jurisdiction of the
			 Secretary for purposes of the Department, under such terms and at such
			 rates as the Secretary determines to be appropriate, for a period of not
			 more than 5 years.
						(2)Reconditioning and maintenanceThe Secretary may require any individual or entity to which a permit is provided under this
			 subsection to recondition and maintain, at the expense of the individual
			 or entity, the real property, facilities, structures, and improvements
			 involved to a satisfactory standard.
						(3)ExceptionThis subsection shall not apply to excess property (as defined in section 102 of title 40, United
			 States Code).
						(c)Proceeds
						(1)In generalExcept as provided in paragraph (2), the proceeds from reimbursements under this section—
							(A)shall be deposited in the Treasury; and
							(B)may be withdrawn by the Secretary or the head of another appropriate Federal department or agency—
								(i)to pay directly the costs of the equipment and facilities provided;
								(ii)to repay or make advances to appropriations or funds that do or will initially bear all or a part
			 of those costs; or
								(iii)to refund excess sums as necessary.
								(2)ExceptionThe proceeds described in paragraph (1) may be credited to a working capital fund otherwise
			 established by law (including the fund established pursuant to section
			 622) and used in accordance the laws governing that fund, if the fund is
			 available for use for providing the equipment or facilities involved.
						620.Field officesThe Secretary may establish, alter, consolidate, or discontinue to maintain such State, regional,
			 district, local, or other field offices as the Secretary determines to be
			 necessary to carry out this Act.
				621.CopyrightsThe Secretary may acquire any of the following described rights if the property so acquired is for
			 use by or for, or useful to, the Department:
					(1)Copyrights, patents, and applications for patents, designs, processes, and manufacturing data.
					(2)Licenses under copyrights, patents, and applications for patents.
					(3)Releases, before suit is brought, for past infringement of patents or copyrights.
					622.Capital fund
					(a)EstablishmentThe Secretary may establish a working capital fund, to be available without fiscal year limitation,
			 for expenses necessary for the maintenance and operation of such common
			 administrative services as the Secretary determines to be appropriate in
			 the interests of economy and efficiency, including services such as—
						(1)a central supply service for stationery and other supplies and equipment for which adequate stocks
			 may be maintained to meet in whole or in part the requirements of the
			 Department;
						(2)central messenger, mail, telephone, and other communications services;
						(3)office space and central services for document reproduction, graphics, and visual aids; and
						(4)a central library service.
						(b)TransfersThe capital of the fund shall consist of—
						(1)any appropriations made for the purpose of providing capital; and
						(2)the fair and reasonable value of such stocks of supplies, equipment, and other assets and
			 inventories on order as the Secretary may transfer to the fund, less the
			 related liabilities and unpaid obligations.
						(c)ReimbursementAmounts in the fund shall be reimbursed in advance from available funds of agencies and offices in
			 the Department, or from other sources, for supplies and services at rates
			 that approximate the expense of operation, including the accrual of annual
			 leave and the depreciation of equipment.
					(d)CreditsThe fund shall be credited with receipts—
						(1)from sale or exchange of property; and
						(2)in payment for loss or damage to property owned by the fund.
						(e)Surplus amountsThere shall be covered into the Treasury as miscellaneous receipts any surplus amounts in the fund
			 (all assets, liabilities, and prior losses considered), in excess of the
			 amounts transferred or appropriated to establish and maintain the fund.
					623.Seal of Department
					(a)In generalThe Secretary shall cause a seal of office to be made for the Department.
					(b)Judicial noticeJudicial notice shall be taken of the seal under this section.
					624.Regional energy advisory boards
					(a)In generalThe Governors of the States in each region may establish 1 regional energy advisory board for each
			 region, to include such membership as the Governors determine to be
			 appropriate.
					(b)Observers
						(1)In generalThe following officials (or a designee) may participate as observers in the deliberations of any
			 board established under subsection (a):
							(A)The Secretary.
							(B)The Secretary of Commerce.
							(C)The Secretary of the Interior.
							(D)The Chairman of the Council on Environmental Quality.
							(E)The Commandant of the Coast Guard.
							(2)Other commissionsThe Federal cochairperson of the Appalachian Regional Commission or any regional commission under
			 title V of the Public Works and Economic Development Act of 1965 (42
			 U.S.C. 3191 et seq.) may participate as an observer in the deliberations
			 of any board established under subsection (a) that includes one or more
			 States that are members of the regional commission.
						(c)Recommendations
						(1)In generalEach board established under subsection (a) may make such recommendations as are appropriate to
			 programs of the Department having a direct effect on the region of the
			 board.
						(2)Failure to adoptIf a board makes a specific recommendation under paragraph (1) that is not adopted in the
			 implementation of a program described in that paragraph, the Secretary
			 shall notify the Board in writing of the reasons for not adopting the
			 recommendation.
						625.Designation of conservation officers
					(a)DesignationThe Secretary of Defense, the Secretary of Commerce, the Secretary of Housing and Urban
			 Development, the Secretary of Transportation, the Secretary of
			 Agriculture, the Secretary of the Interior, the head of the United States
			 Postal Service, and the Administrator of General Services shall each
			 designate 1 Assistant Secretary or Assistant Administrator, as applicable,
			 as the principal conservation officer of the respective department or
			 agency.
					(b)DutiesA principal conservation officer designated under subsection (a) shall be principally responsible
			 for—
						(1)the planning and implementation of energy conservation programs by the applicable department or
			 agency; and
						(2)coordination with the Department with respect to energy matters.
						(c)Publication
						(1)In generalEach department and agency described in subsection (a) shall periodically inform the Secretary of
			 the identity of the relevant conservation officer.
						(2)ListThe Secretary shall periodically publish a list identifying conservation officers under this
			 section, based on the information provided under paragraph (1).
						626.Annual report
					(a)In generalAs soon as practicable after the end of each fiscal year commencing with the first complete fiscal
			 year following the date of enactment of this Act, the Secretary shall
			 submit to the President, for inclusion in a report to Congress, a report
			 on the activities of the Department during the preceding fiscal year.
					(b)InclusionsEach report under subsection (a) shall include—
						(1)a statement of the goals, priorities, and plans of the Secretary for the Department, together with
			 an assessment of the progress made toward—
							(A)the attainment of those goals;
							(B)the effective and efficient management of the Department; and
							(C)progress made in coordination of departmental functions with other Federal departments and
			 agencies;
							(2)the information required by—
							(A)section 15 of the Federal Energy Administration Act of 1974 (15 U.S.C. 774);
							(B)section 365(c) of the Energy Policy and Conservation Act (42 U.S.C. 6325(c));
							(C)section 304(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10224(c));
							(D)section 307 of the Energy Reorganization Act of 1974 (42 U.S.C. 5877); and
							(E)section 15 of the Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5914);
							(3)the projected energy needs of the United States to meet the requirements of the general welfare of
			 the residents and the commercial and industrial entities of the United
			 States, including a comprehensive summary of data pertaining to all fuel
			 and energy needs of residents of the United States residing in—
							(A)areas outside standard metropolitan statistical areas; and
							(B)areas within such areas that are unincorporated or rural areas, as specified by the Bureau of the
			 Census;
							(4)an estimate of—
							(A)the domestic and foreign energy supply on which the United States will be expected to rely to meet
			 those needs in an economic manner, with due regard for the protection of
			 the environment, the conservation of natural resources, and the
			 implementation of foreign policy objectives; and
							(B)the quantities of energy expected to be provided by different sources (including petroleum, natural
			 and synthetic gases, coal, uranium, hydroelectric, solar, and other means)
			 and the expected means of obtaining those quantities;
							(5)current and foreseeable trends in the price, quality, management, and use of energy resources and
			 the effects of those trends on the social, environmental, economic, and
			 other requirements of the United States;
						(6)a summary of research and development efforts funded by the Federal Government to develop new
			 technologies, to forestall energy shortages, to reduce waste, to foster
			 recycling, to encourage conservation practices, and to increase
			 efficiency, including a description of the activities carried out by the
			 Department in support of environmental, social, economic, institutional,
			 biomedical, physical, and safety research, development, demonstration, and
			 monitoring activities necessary to guarantee that technological programs
			 funded by the Department are carried out in a manner that is capable of—
							(A)maintaining or improving the quality of the environment; and
							(B)mitigating any undesirable environmental and safety impacts;
							(7)a review and appraisal of the adequacy and appropriateness of technologies, procedures, and
			 practices (including competitive and regulatory practices) employed by the
			 Federal Government or State and local governments and nongovernmental
			 entities to achieve the purposes of this Act;
						(8)a summary of cooperative and voluntary efforts that have been mobilized to promote conservation and
			 recycling, together with plans for such efforts during the succeeding
			 fiscal year, and recommendations for changes in laws and regulations
			 needed to encourage more conservation and recycling by all segments of the
			 United States;
						(9)a summary of substantive measures taken by the Department—
							(A)to stimulate and encourage the development of new manpower resources through institutions of higher
			 education in the United States; and
							(B)to involve those institutions in the execution of the research and development programs of the
			 Department; and
							(10)to the maximum extent practicable, a summary of activities in the United States by individuals or
			 entities that are foreign-owned or -controlled and that own or control
			 United States energy sources and supplies, including the magnitude of
			 annual foreign direct investment in the energy sector in the United States
			 and exports of energy resources from the United States by foreign-owned or
			 -controlled individuals or entities, and such other related matters as the
			 Secretary determines to be appropriate.
						627.Transfer of funds
					(a)In generalExcept as provided in subsection (b), the Secretary, as authorized in an appropriations Act, may
			 transfer for any fiscal year funds from 1 appropriation to another within
			 the Department.
					(b)ExceptionNo appropriation shall be increased or decreased pursuant to this section by more than 5 percent of
			 the appropriation for the applicable fiscal year.
					628.Guards for Strategic Petroleum Reserve facilitiesIn accordance with guidelines prescribed by the Secretary, in concurrence with the Attorney
			 General, employees of the Department and employees of contractors and
			 subcontractors (at any tier) of the Department, in carrying out the
			 official duties of protecting the Strategic Petroleum Reserve or a storage
			 or related facility, or of protecting individuals relating to the
			 Strategic Petroleum Reserve or a storage or related facility, may—
					(1)carry firearms, if designated by the Secretary and qualified for the use of firearms under the
			 guidelines; and
					(2)arrest without warrant any individual for an offense against the United States—
						(A)in the case of a felony, if the employee has reasonable grounds to believe that the individual—
							(i)has committed or is committing a felony; and
							(ii)is in, or is fleeing from, the immediate area of the felony; and
							(B)in the case of a felony or misdemeanor, if the violation is committed in the presence of the
			 employee.
						629.Trespass on Strategic Petroleum Reserve facilities
					(a)Regulations
						(1)In generalThe Secretary may promulgate regulations relating to the entry on, or carrying, transporting, or
			 otherwise introducing or causing to be introduced any dangerous weapon,
			 explosive, or other dangerous instrument or material likely to produce
			 substantial injury or damage to individuals or property into or onto, the
			 Strategic Petroleum Reserve, a storage or related facility, or real
			 property subject to the jurisdiction or administration, or in the custody,
			 of the Secretary under part B of title I of the Energy Policy and
			 Conservation Act (42 U.S.C. 6231 et seq.).
						(2)NoticeThe Secretary shall post conspicuously on any property subject to the regulations under paragraph
			 (1) a notification that the property is subject to the regulations.
						(b)ViolatorsAny individual who willfully violates a regulation of the Secretary promulgated pursuant to
			 subsection (a) shall be—
						(1)guilty of a misdemeanor; and
						(2)punished on conviction by a fine of not more than $5,000, imprisonment for not more than 1 year, or
			 both.
						630.Annual assessment and report on vulnerability of facilities to terrorist attack
					(a)In generalNot less frequently than once each year, the Secretary shall conduct a comprehensive assessment of
			 the vulnerability of Department facilities to a terrorist attack.
					(b)ReportsNot later than June 1, 2015, and annually thereafter, the Secretary shall submit to Congress a
			 report on the assessment conducted under subsection (a) for the preceding
			 calendar year, including the results of the assessment, together with such
			 findings and recommendations as the Secretary considers to be appropriate.
					VIITransitional, savings, and conforming provisions
			701.Transfer and allocations of appropriations and personnel
				(a)In generalExcept as otherwise provided in this Act, the personnel employed in connection with, and the
			 assets, liabilities, contracts, property, records, and unexpended balance
			 of appropriations authorizations, allocations, and other funds employed,
			 held, used, arising from, available to, or to be made available in
			 connection with the functions transferred by this Act, subject to section
			 1531 of title 31, United States Code, are transferred to the Secretary for
			 appropriate allocation.
				(b)Use of unexpended fundsUnexpended funds transferred pursuant to subsection (a) shall only be used for the purposes for
			 which the funds were originally authorized and appropriated.
				(c)Specific positionsPositions expressly specified by statute or reorganization plan to carry out functions transferred
			 by this Act, personnel occupying those positions on the effective date of
			 this Act, and personnel authorized to receive compensation in those
			 positions at the rate prescribed for offices and positions at level I, II,
			 III, IV, or V of the Executive Schedule under subchapter II of chapter 53
			 of title 5, United States Code, on the effective date of this Act, shall
			 be subject to section 703.
				702.Effect on personnel
				(a)In generalExcept as otherwise provided in this Act or by the Secretary, the transfer pursuant to this title
			 of full-time personnel (except special Government employees) and part-time
			 personnel holding permanent positions pursuant to this title shall not
			 cause any such employee to be separated or reduced in grade or
			 compensation for 1 year after the date of enactment of this Act.
				(b)CompensationAny person who, on the effective date of this Act, holds a position compensated in accordance with
			 the Executive Schedule prescribed in chapter 53 of title 5, United States
			 Code, and who, without a break in service, is appointed in the Department
			 to a position having duties comparable to the duties performed immediately
			 preceding the appointment shall continue to be compensated in the new
			 position at not less than the rate provided for the previous position, for
			 the duration of service in the new position.
				(c)Reemployment rights
					(1)In generalAn employee transferred to the Department who holds reemployment rights acquired under any
			 provision of law or regulation may exercise those rights only during the
			 latter of—
						(A)the 120-day period beginning on the effective date of this Act; or
						(B)the 2-year period beginning on the date on which the employee acquired the reemployment rights.
						(2)RequirementReemployment rights may only be exercised at the request of the employee.
					703.Agency terminations
				(a)In generalExcept as otherwise provided in this Act, whenever all of the functions vested by law in any
			 agency, commission, or other body, or any component of an agency,
			 commission, or other body, have been terminated or transferred from that
			 agency, commission, or other body, or component by this Act, the agency,
			 commission, or other body, or component, shall terminate.
				(b)Termination of positions and officesIf an agency, commission, or other body, or any component of an agency, commission, or other body,
			 terminates pursuant to subsection (a), each position and office within the
			 agency, commission, or other body, or component, that was expressly
			 authorized by law, or the incumbent of which was authorized to receive
			 compensation at the rates prescribed for an office or position at level
			 II, III, IV, or V of the Executive Schedule under subchapter II of chapter
			 53 of title 5, United States Code, shall terminate.
				704.Incidental transfersThe Director of the Office of Management and Budget, in consultation with the Secretary and the
			 Commission, shall make such determinations as may be necessary with regard
			 to the transfer of functions that relate to or are used by an agency,
			 commission or other body, or component of an agency, commission, or other
			 body, affected by this Act, to make such additional incidental
			 dispositions of personnel, assets, liabilities, contracts, property,
			 records, and unexpended balances of appropriations, authorizations,
			 allocations, and other funds held, used, arising from, available to, or to
			 be made available in connection with the functions transferred by this
			 Act, as the Director considers necessary to accomplish the purposes of
			 this Act.
			705.Savings provisions
				(a)Orders To remain in effect
					(1)In generalAll orders, determinations, rules, regulations, permits, contracts, certificates, licenses, and
			 privileges described in paragraph (2) shall continue in effect according
			 to their respective terms until modified, terminated, superseded, set
			 aside, or revoked in accordance with law by the President, the Secretary,
			 the Commission, or other authorized officials, a court of competent
			 jurisdiction, or by operation of law.
					(2)SpecificationParagraph (1) applies to all orders, determinations, rules, regulations, permits, contracts,
			 certificates, licenses, and privileges that—
						(A)have been issued, made, granted, or allowed to become effective by the President, any Federal
			 department or agency, official of a Federal department or agency, or by a
			 court of competent jurisdiction, in the performance of functions that are
			 transferred under this Act to the Department or the Commission after the
			 date of enactment of this Act; and
						(B)are in effect on the date on which this Act takes effect.
						(b)Pending proceedings
					(1)In generalThis Act shall not affect any proceedings or any application for any license, permit, certificate,
			 or financial assistance pending before any department, agency, commission,
			 or component of a department, agency, or commission, functions of which
			 are transferred by this Act on the date on which this Act takes effect.
					(2)Continuation
						(A)In generalTo the extent that proceedings and applications described in paragraph (1) relate to functions
			 transferred by this Act—
							(i)the proceedings and applications shall be continued; and
							(ii)orders shall be issued, appeals shall be taken, and payments shall be made pursuant to the orders,
			 as if this Act had not been enacted.
							(B)EffectOrders issued in any proceeding continued under this paragraph shall continue in effect until
			 modified, terminated, superseded, or revoked by—
							(i)a duly authorized official;
							(ii)a court of competent jurisdiction; or
							(iii)operation of law.
							(C)Discontinuance or modificationNothing in this subsection prohibits the discontinuance or modification of any proceeding described
			 in paragraph (1) under the same terms and conditions and to the same
			 extent that the proceeding could have been discontinued or modified if
			 this Act had not been enacted.
						(3)RegulationsThe Secretary and the Commission may promulgate regulations providing for the orderly transfer of
			 proceedings described in paragraph (1) to the Department or the
			 Commission.
					(c)Pending suits
					(1)In generalExcept as provided in paragraph (3)—
						(A)this Act shall not affect suits commenced prior to the effective date of this Act; and
						(B)in all suits described in subparagraph (A), proceedings shall be had, appeals taken, and judgments
			 rendered in the same manner and effect as if this Act had not been
			 enacted.
						(2)Suits by and against officers in official capacity and departments and agencies
						(A)OfficesNo suit, action, or other proceeding commenced by or against any officer in the official capacity
			 of the officer as an officer of any department or agency, functions of
			 which are transferred by this Act, shall abate by reason of the enactment
			 of this Act.
						(B)Departments and agenciesNo cause of action by or against any department or agency, functions of which are transferred by
			 this Act, or by or against any officer of a department or agency in the
			 official capacity of the officer, shall abate by reason of the enactment
			 of this Act.
						(3)TransferIf, before the effective date of this Act, any department or agency, or officer of a department or
			 agency in the official capacity of the officer, is a party to a suit, and
			 under this Act any function of the department, agency, or officer is
			 transferred to the Secretary or any other official, then the suit shall be
			 continued with the Secretary or other official, as applicable,
			 substituted.
					706.ReferenceWith respect to any functions transferred by this Act and exercised after the effective date of
			 this Act, reference in any other Federal law to any department,
			 commission, or agency or any officer or office the functions of which are
			 so transferred shall be deemed to refer to the Secretary, the Commission,
			 or other official or component of the Department in which this Act vests
			 those functions.
			707.Presidential authorityExcept as provided in title IV, nothing in this Act limits, curtails, abolishes, or terminates—
				(1)any function of, or authority available to, the President that the President had immediately before
			 the effective date of this Act; or
				(2)the authority of the President to delegate, redelegate, or terminate any delegation of functions.
				708.TransitionWith the consent of the appropriate department or agency head concerned, the Secretary may use the
			 services of the officers, employees, and other personnel of the
			 departments and agencies from which functions have been transferred to the
			 Secretary for such period of time as may reasonably be needed to
			 facilitate the orderly transfer of functions under this Act.
			709.Administrative amendments
				(a)Executive departmentsSection 101 of title 5, United States Code is amended by striking Department of Energy and inserting Department of Energy and the Environment.
				(b)Level ISection 5312 of title 5, United States Code, is amended by striking Secretary of Energy and inserting Secretary of Energy and the Environment.
				(c)Level IISection 5313 of title 5, United States Code, is amended—
					(1)by striking Deputy Secretary of Energy and inserting Deputy Secretary of Energy and the Environment; and
					(2)by striking Administrator of the Environmental Protection Agency..
					(d)Level IIISection 5314 of title 5, United States Code, is amended by striking Under Secretaries of Energy (3) and inserting Under Secretaries of Energy and the Environment (4).
				(e)Level IVSection 5315 of title 5, United States Code, is amended—
					(1)by striking Assistant Secretaries of Energy (8) and inserting Assistant Secretaries of Energy and the Environment (18);
					(2)by striking General Counsel of the Department of Energy and inserting General Counsel of the Department of Energy and the Environment;
					(3)by striking Administrator, Economic Regulatory Administration, Department of Energy.;
					(4)by striking Administrator, Energy Information Administration, Department of Energy. and inserting Administrator, Energy and Environment Information Administration, Department of Energy and the
			 Environment.;
					(5)by striking Director, Office of Indian Energy Policy and Programs, Department of Energy;
					(6)by striking Director, Office of Science, Department of Energy.;
					(7)by striking Assistant Administrator for Toxic Substances, Environmental Protection Agency.;
					(8)by striking Assistant Administrator, Office of Solid Waste, Environmental Protection Agency.;
					(9)by striking Assistant Administrators, Environmental Protection Agency (8).;
					(10)by striking Chief Financial Officer, Department of Energy and inserting Chief Financial Officer, Department of Energy and the Environment;
					(11)by striking Chief Financial Officer, Environmental Protection Agency.;
					(12)by striking Chief Information Officer, Department of Energy and inserting Chief Information Officer, Department of Energy and the Environment; and
					(13)by striking Chief Information Officer, Environmental Protection Agency..
					(f)Level VSection 5316 of title 5, United States Code, is amended by striking Additional Officers, Department of Energy (14) and inserting Additional Officers, Department of Energy and the Environment (14).
				710.Director of Office of Personnel Management reportAs soon as practicable but not later than 1 year after the effective date of this Act, the Director
			 of the Office of Personnel Management shall prepare and submit to Congress
			 a
			 report on the effects on employees of the reorganization under this Act,
			 which shall include—
				(1)an identification of any position within the Department or elsewhere in the Executive branch that
			 the Director considers unnecessary due to consolidation of functions under
			 this Act;
				(2)a statement of the number of employees entitled to pay savings by reason of the reorganization
			 under this Act;
				(3)a statement of the number of employees who are voluntarily or involuntarily separated by reason of
			 the reorganization;
				(4)an estimate of the personnel costs associated with the reorganization;
				(5)the effects of the reorganization on labor management relations; and
				(6)such legislative and administrative recommendations for improvements in personnel management within
			 the Department as the Director considers necessary.
				711.Investigations and reports on duplicative programs and activitiesThe Secretary shall—
				(1)conduct routine investigations to identify programs, offices, and initiatives with duplicative
			 goals and activities within the Department; and
				(2)report annually to Congress on the findings from the investigations (including the cost of such
			 duplication), including recommendations for consolidation and elimination
			 to reduce duplication and for specific rescissions.
				712.Environmental impact statementsThe transfer of functions under titles III and IV shall not affect the validity of any draft
			 environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and published before the effective date of this Act.
			713.Conforming amendmentsThe Department of Energy Organization Act (42 U.S.C. 7101 et seq.) is repealed.
			VIIIEnergy planning
			801.National Energy Policy Plan
				(a)In generalThe President shall—
					(1)in accordance with subsection (b), prepare and submit to Congress a proposed National Energy Policy
			 Plan (referred to in this title as a proposed Plan);
					(2)seek the active participation by regional, State, and local agencies and instrumentalities and the
			 private sector through public hearings in cities and rural communities and
			 other appropriate means to ensure, to the maximum extent practicable, that
			 the views and proposals of all segments of the economy are taken into
			 account in the formulation and review of the proposed Plan;
					(3)include in the proposed Plan a comprehensive summary of data pertaining to all fuel and energy
			 needs of persons residing in—
						(A)areas outside standard metropolitan statistical areas; and
						(B)areas within standard metropolitan statistical areas that are unincorporated or are specified by
			 the Bureau of the Census as rural areas.
						(b)Contents of proposed PlanNot later than April 1, 2015, and biennially thereafter, the President shall submit to Congress the
			 proposed Plan, which shall—
					(1)consider and establish energy production, use, and conservation objectives, for periods of 5 and 10
			 years, necessary to satisfy projected energy needs of the United States to
			 meet the requirements of the general welfare of the people of the United
			 States and the commercial and industrial life of the United States, paying
			 particular attention to the needs for—
						(A)full employment;
						(B)price stability;
						(C)energy security;
						(D)economic growth;
						(E)environmental protection;
						(F)nuclear nonproliferation;
						(G)special regional needs; and
						(H)the efficient use of public and private resources;
						(2)identify the strategies that should be followed and the resources that should be committed to
			 achieve those objectives, including—
						(A)forecasting the level of production and investment necessary in each of the significant energy
			 supply sectors and the level of conservation and investment necessary in
			 each consuming sector; and
						(B)outlining the appropriate policies and actions of the Federal Government that will maximize the
			 private production and investment necessary in each of the significant
			 energy supply sectors consistent with applicable Federal, State, and local
			 environmental laws, standards, and requirements; and
						(3)contain recommendations for legislative and administrative actions necessary to achieve the
			 objectives of the proposed Plan, including legislative recommendations
			 with respect to taxes or tax incentives, Federal funding, regulatory
			 actions, antitrust policy, foreign policy, and international trade.
					(c)Contents of reportThe President shall submit to Congress with the proposed Plan a report that shall include—
					(1)any data and analysis necessary to support the objectives, resource needs, and policy
			 recommendations contained in the proposed Plan;
					(2)an estimate of the domestic and foreign energy supplies on which the United States will be expected
			 to rely to meet projected energy needs in an economic manner consistent
			 with the need to protect the environment, conserve natural resources, and
			 implement foreign policy objectives;
					(3)an evaluation of current and foreseeable trends in the price, quality, management, and use of
			 energy resources and the effects of those trends on the social,
			 environmental, economic, and other requirements of the United States;
					(4)a summary of research and development efforts funded by the Federal Government—
						(A)to forestall energy shortages;
						(B)to reduce waste;
						(C)to foster recycling;
						(D)to encourage conservation practices; and
						(E)to otherwise protect environmental quality, including recommendations for developing technologies
			 to accomplish the purposes listed in subparagraphs (A) through (D); and
						(5)a review and appraisal of the adequacy and appropriateness of technologies, procedures, and
			 practices (including competitive and regulatory practices) employed by
			 Federal, State, and local governments and nongovernmental entities to
			 achieve the purposes of the proposed Plan.
					(d)Consultation requiredThe President shall ensure that consumers, small businesses, and a wide range of other interests,
			 including those of individual citizens who have no financial interest in
			 the energy industry, are consulted in the development of the proposed
			 Plan.
				802.Congressional review
				(a)In generalEach proposed Plan shall be referred to the appropriate committees of the Senate and the House of
			 Representatives.
				(b)Committee actionEach committee to which a proposed Plan is referred shall—
					(1)review the proposed Plan; and
					(2)if considered appropriate by the committee, report to the Senate or the House of Representatives
			 legislation regarding the proposed Plan, which may contain such
			 alternatives to, modifications of, or additions to the proposed Plan
			 submitted by the President as the committee considers appropriate.
					IXEffective date and interim appointments
			901.Effective date
				(a)In generalExcept as provided in subsection (b), this Act shall take effect on the earlier of—
					(1)120 days after the Secretary first takes office; or
					(2)such date as the President may prescribe and publish in the Federal Register.
					(b)Appointments and regulationsAt any time after the date of enactment of this Act—
					(1)any of the officers provided for in titles II and IV may be nominated and appointed, as provided in
			 those titles; and
					(2)the Secretary and the Commission may promulgate regulations pursuant to section 705.
					(c)Use of fundsFunds available to any department or agency (or any official or component of a department or
			 agency) functions of which are transferred to the Secretary or the
			 Commission by this Act, may with the approval of the Director of the
			 Office of Management and Budget, be used to pay the compensation and
			 expenses of any officer appointed pursuant to subsection (b) until such
			 time as funds for that purpose are otherwise available.
				902.Interim appointments
				(a)In generalIf one or more officers required by this Act to be appointed by and with the advice and consent of
			 the Senate shall not have entered upon office on the effective date of
			 this Act, the President may designate any officer, whose appointment was
			 required to be made by and with the advice and consent of the Senate, and
			 who was such an officer immediately prior to the effective date of the
			 Act, to act in the office until the office is filled as provided in this
			 Act.
				(b)CompensationAny person acting in an office in accordance with subsection (a) shall receive compensation at the
			 rates provided by this Act for the respective office in which the person
			 acts.
				
